Exhibit 10.1

AGREEMENT AND PLAN OF REORGANIZATION

BY AND AMONG

ASCEND ACQUISITION CORP.,

(“Parent”)

ASCEND COMPANY LIMITED,

(“Amalgamation Sub”)

ePAK HOLDINGS LIMITED

(“EHL”)

AND

e.PAK RESOURCES (S) PTE. LTD.

(the “Company” or “EPR”)

DATED AS OF JULY 30, 2007



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF REORGANIZATION

THIS AGREEMENT AND PLAN OF REORGANIZATION (“Agreement”) is made and entered into
as of July 30, 2007 by and among Ascend Acquisition Corp., a Delaware
corporation (“Parent”), Ascend Company Limited, a Bermuda limited company that
is owned by Don K. Rice as nominee for Parent (“Amalgamation Sub”), ePak
Holdings Limited (“EHL”), a limited liability company incorporated in the Hong
Kong Special Administrative Region of the People’s Republic of China (“Hong
Kong”), and e.Pak Resources (S) Pte. Ltd., a Singapore limited company and
wholly owned subsidiary of EHL (“Company”). The term “Agreement” as used herein
refers to this Agreement and Plan of Reorganization, as the same may be amended
from time to time, and all schedules hereto (including the Company Schedule and
the Parent Schedule, as defined in the preambles to Articles II and III hereof,
respectively).

RECITALS

A. Upon the terms and subject to the conditions of this Agreement and in
accordance with the applicable laws of the jurisdictions set forth on Schedule A
hereto (the “Applicable Corporate Laws”), Parent, Amalgamation Sub, EHL and the
Company intend to enter into a business combination, reincorporation and share
transfer (collectively, the “Acquisition”) as set forth herein.

B. The boards of directors of each of Parent, Amalgamation Sub, the Company and
EHL have determined that the Acquisition is fair to, and in the best interests
of, their respective companies and stockholders.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows
(defined terms used in this Agreement are listed alphabetically in Article IX,
together with the Section and, if applicable, paragraph number in which the
definition of each such term is located):

ARTICLE I

THE ACQUISITION

1.1 The Acquisition. At the Effective Time (as defined in Section 1.2), and
subject to and upon the terms and conditions of this Agreement and the
Applicable Corporate Laws, the parties hereto shall consummate the Acquisition,
by which (a) all of the outstanding capital shares of Amalgamation Sub shall be
transferred by Mr. Rice, as nominee for Parent, to Parent, (b) Parent shall then
be immediately amalgamated with Amalgamation Sub (the “Amalgamation”), the
separate corporate existence of each of Parent and Amalgamation Sub shall cease
and the resultant, continuing entity shall bear the name of Amalgamation Sub
(“Continuing Corporation”), (c) all of the outstanding securities of Parent
shall be exchanged for securities of Continuing Corporation in like number and
tenor and (d) concurrently therewith, Amalgamation Sub shall acquire all of the
issued share capital of the Company (the “Share Transfer”).

 

1



--------------------------------------------------------------------------------

1.2 Effective Time; Closing. Subject to the conditions of this Agreement, the
parties hereto shall concurrently cause the Acquisition to be consummated by
filing with each jurisdiction set forth on Schedule A the certificates, articles
and other transaction documents necessary to consummate the Acquisition
(including, but not limited to, any notices, stock transfer forms, statutory
declarations and payment of any transfer, stamp or duty taxes in accordance with
Section 1.8(c)) including, but not limited to, those described on Schedule A in
accordance with the Applicable Corporate Laws (collectively, the “Transaction
Certificates”). The time of the last such filing to be properly completed and
become effective, or such later time as may be agreed in writing by the parties
hereto and specified in the Transaction Certificates, shall be referred to
herein as the “Effective Time.” Unless this Agreement has been terminated
pursuant to Section 8.1, the closing of the Acquisition (the “Closing”) shall
take place at the offices of Graubard Miller, counsel to Parent, 405 Lexington
Avenue, New York, New York 10174-1901 at a time and date to be specified by the
parties, which shall be no later than the second business day after the
satisfaction or waiver of the conditions set forth in Article VI, or at such
other time, date and location as the parties hereto agree in writing (the
“Closing Date”). Closing signatures may be transmitted by facsimile.

1.3 Effect of the Acquisition. At the Effective Time, the effect of the
Acquisition shall be as provided in this Agreement and the Applicable Corporate
Laws. Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time:

(a) All the property, rights, privileges, powers and franchises of Parent and
Amalgamation Sub shall vest in the Continuing Corporation, and all debts,
liabilities and duties of Parent and Amalgamation Sub shall become the debts,
liabilities and duties of the Continuing Corporation;

(b) All of the outstanding common stock (“Parent Common Stock”) and warrants of
Parent (“Parent Warrants”) outstanding immediately prior to the Acquisition will
be exchanged for common shares of Continuing Corporation (“Continuing
Corporation Common Shares”) and warrants of Continuing Corporation having
materially identical terms to the Parent Warrants (“Continuing Corporation
Warrants”);

(c) All of the issued share capital of the Company shall be transferred to the
Continuing Corporation in the Share Transfer and the Company shall become a
wholly owned subsidiary of the Continuing Corporation; and

(d) In consideration for the transfer of all of the issued share capital of the
Company to the Continuing Corporation, the Continuing Corporation shall issue
Continuing Corporation Common Shares as provided in this Agreement.

 

2



--------------------------------------------------------------------------------

1.4 Articles of Association; Memorandum of Association.

(a) At the Effective Time, the Memorandum of Association and Bylaws of
Amalgamation Sub shall become the Memorandum of Association and Bylaws of the
Continuing Corporation; and

(b) At the Effective Time, the Articles of Association and Memorandum of
Association of the Company shall remain the Articles of Association and
Memorandum of Association of the Company.

1.5 Effect on Parent Securities. Subject to the terms and conditions of this
Agreement, the following shall occur:

(a) immediately prior to the Effective Time, all of Parent’s outstanding
publicly traded units shall be separated into their Parent Common Stock and
Parent Warrant components and the units shall cease to exist;

(b) at the Effective Time, all of the outstanding shares of Parent Common Stock
shall be immediately and automatically converted into the right to receive
Continuing Corporation Common Shares (having the same material terms as the
Parent Common Stock) on a one-for-one basis; and

(c) at the Effective Time, all of the outstanding Parent Warrants shall be
immediately and automatically converted into the right to receive Continuing
Corporation Warrants (having the same material terms as the Parent Warrants) on
a one-for-one basis.

1.6 Effect on Capital Stock of Amalgamation Sub. At the Effective Time, all the
common shares of Amalgamation Sub (the “Amalgamation Sub Common Shares”) issued
and outstanding immediately prior to the Effective Time shall be terminated.

1.7 Purchase of Company Securities. At the Effective Time, the following shall
occur:

(a) Purchase of Company Securities. Subject to the terms and conditions of this
Agreement, at the Effective Time, EHL shall sell, transfer, assign, convey and
deliver to Amalgamation Sub, and Amalgamation Sub shall purchase from EHL, all
of the Company Securities (as defined in Section 2.3(a)), in exchange for the
right of EHL to receive (i) the aggregate number of ordinary shares (the
“Transaction Shares”) of Continuing Corporation Common Shares determined in
accordance with Section 1.7(b), (ii) up to an aggregate of 442,625 additional
Continuing Corporation Common Shares (“Market Price Shares”) if the market price
of the Continuing Corporation Common Shares exceeds certain levels as provided
in Section 1.14(a), (iii) the right to receive 442,625 additional Continuing
Corporation Common Shares (“Redemption Shares”) upon redemption of the
Continuing Corporation’s publicly traded warrants as provided in
Section 1.14(c), and (iv) up to an aggregate of 265,575 additional

 

3



--------------------------------------------------------------------------------

Continuing Corporation Common Shares (“EBITDA Shares”) if the combined companies
following the Acquisition generate annual EBITDA for fiscal 2008, 2009 and/or
2010 in excess of certain levels as provided in Section 1.14(b). The Transaction
Shares, Market Price Shares, Redemption Shares and EBITDA Shares shall be
referred to herein collectively as the “Transaction Consideration.” The
Transaction Consideration shall be issued by Continuing Corporation to EHL,
subject to the terms and conditions set forth in this Agreement.

(b) Calculation and Adjustment of Transaction Shares.

(i) “Ascend Trust Value” shall mean the value of all amounts held in the Trust
Fund as of immediately prior to the Closing, less the sum of all Parent
Effective Time Liabilities (excluding the amounts to be paid to holders who
convert their Parent Common Stock into a pro rata portion of the Trust Fund
pursuant to Section B of the Sixth Article of Parent’s Amended and Restated
Certificate of Incorporation as in effect as of the date hereof); provided,
that, for purposes of this Section 1.7(b), if such amount is within the range
from and including $36,290,000 to and including $40,110,000, Ascend Trust Value
shall be deemed equal to $38,200,000.

(ii) “Ascend Outstanding Shares” shall mean the number of shares of Parent
Common Stock (including Parent Common Stock issuable upon the conversion or
exercise of all outstanding options, warrants, rights (including conversion or
preemptive rights) or other agreements for the purchase or acquisition from
Parent or the Continuing Corporation (other than the Parent Warrants) and
including the shares of Parent Common Stock to be converted into a pro rata
portion of the Trust Fund pursuant to Section B of the Sixth Article of Parent’s
Amended and Restated Certificate of Incorporation as in effect as of the date
hereof) outstanding as of immediately prior to the Closing.

(iii) “EBITDA” for purposes of this Section 1.7(b) shall consist of the
Company’s consolidated operating earnings before interest expense and bank
charges associated with borrowings, depreciation and amortization expense and
taxes plus the sum of (A) the Company’s employee share options expense as
required to be expensed off according to US GAAP or Singapore GAAP or Hong Kong
GAAP, (B) amounts paid or accrued by the Company or EHL pursuant to Section 8 of
that certain Shareholders Agreement dated January 18, 2005 among EHL and the
“Investor Shareholders” and “Founder Shareholders” as defined therein, (C) all
costs and expenses incurred by the Company and EHL related to the Acquisition
and the preparation of this Agreement and all documents and agreements
contemplated herein, including the fees and disbursements of counsel, financial
advisors and accountants and fees and expenses resulting from the conversion of
the Company’s financial statements to US GAAP and the audit thereof by Ernst &
Young LLP, (D) fees and expenses resulting from the audit of the Company’s
financial statements for fiscal 2007 by Ernst & Young LLP, and (E) losses
associated with currency exchange translation, in each case incurred or accrued
to the Company with respect to the period from July 1, 2006 through June 30,
2007 and $70,000 of expenses incurred by the Company in connection with
activities related to GWA Capital Partners.

 

4



--------------------------------------------------------------------------------

(iv) “EBITDA Factor” shall mean the sum of (A) that number derived from
multiplying EBITDA by 5.72, plus (B) the aggregate exercise price of all EHL
Options (as defined below).

(v) “EBITDA Factor Ratio” shall mean quotient obtained by dividing (A) EBITDA
Factor by (B) the sum of Ascend Trust Value plus EBITDA Factor.

(vi) “Assumed Option Shares” shall mean the aggregate number of Continuing
Corporation Common Shares underlying all of the Assumed Options (as defined
below).

(vii) On the date three (3) days prior to the Effective Time, Parent shall
deliver to the Company a written good faith calculation of Ascend Trust Value as
of the Effective Time, together with all financial statements and other
information necessary to support such calculation (the “Ascend Trust Value
Calculation”).

(viii) As soon as practicable following June 30, 2007 (but in no event later
than August 15, 2007), the Company shall deliver to Parent a written good faith
calculation of Interim EBITDA for the twelve (12) month period ended at June 30,
2007, together with all financial statements and other information reasonably
necessary to support such calculation.

(ix) The number of Transaction Shares to be issued at Closing shall be equal to:

(EBITDA Factor Ratio x Ascend Outstanding Shares / (1 – EBITDA Factor Ratio)) –
Assumed Option Shares

(x) Notwithstanding anything the contrary contained in this Agreement, for
purposes of this Section 1.7(b), if EBITDA is (a) within the range from and
including $6,341,250 to and including $7,008,750, EBITDA shall be deemed equal
to $6,675,000; (b) equal to or less than $5,673,750, EBITDA shall be deemed to
be $5,673,750; and (c) equal to or greater than $8,010,000, EBITDA shall be
deemed to be $8,010,000.

(xi) As soon as practicable following the Effective Time (but no later than
forty-five (45) days thereafter), the Continuing Corporation shall deliver to
the Representative a final computation (the “Parent Effective Time Liabilities
Calculation”) of the Parent Effective Time Liabilities. If the Representative
agrees with the Parent Effective Time Liabilities Calculation or does not object
to such computation within fifteen (15) days after its receipt of such
computation by delivering a Parent Effective Time Liabilities Objection Notice
(as defined below) to the Continuing Corporation, the Parent Effective Time
Liabilities Calculation shall be deemed to be final and conclusive and shall be
binding on the Continuing Corporation, EHL, the Representative and each of the
holders of the capital stock of the Continuing Corporation. If the
Representative

 

5



--------------------------------------------------------------------------------

disagrees with the Parent Effective Time Liabilities Calculation, the
Representative shall, within fifteen (15) days after receipt of the Parent
Effective Time Liabilities Calculation, deliver a notice (a “Parent Liabilities
Objection Notice”) to the Continuing Corporation setting forth the
Representative’s proposed calculation of the amount of Parent Effective Time
Liabilities. The Committee, on behalf of the Continuing Corporation, and the
Representative will use their respective commercially reasonable efforts to
resolve any disagreements as to the computation of the amount of Parent
Effective Time Liabilities, but if they do not obtain a final resolution within
the 90-day period following the Closing, or there is otherwise a dispute with
respect to the number of Transaction Shares issued at Closing, including a
dispute with respect to any values used in the computation thereof pursuant to
this Agreement, that is not resolved by the end of such period, the Committee or
the Representative shall instruct the PCOAB-registered accounting firm then
serving as Continuing Corporation’s independent accounting firm to review all of
the above calculations and relevant financial information available at the time
of such review and deliver a statement of its determination of each calculation
in dispute, including the number of Transaction Shares that would have been
issued at Closing had such accounting firm’s calculations been utilized at
Closing (the “Transaction Share True-up”). The Transaction Share True-up shall
be binding on the parties and any difference between the number of Transaction
Shares issuable under the Transaction Share True-up and the actual number of
Transaction Shares issued at Closing (the “Actual Issuance”) shall be remedied
as follows: If the Actual Issuance is greater than the Transaction Share True-up
(“Overage”), the number of Escrow Shares equal to the Overage shall be returned
to Continuing Corporation from the Escrow as soon as practicable. If the number
of Escrow Shares available in Escrow is not sufficient to make up 100% of the
Overage, EHL (or the relevant recipients of Transaction Shares severally and not
jointly) shall return to Continuing Corporation on demand, for cancellation,
that number of Transaction Shares received by him or it necessary to fully cover
the Overage. If the Transaction Share True-up is greater than the Actual
Issuance (“Shortage”), Continuing Corporation shall, as soon as practicable,
issue to EHL (or to such other persons as EHL instructs Continuing Corporation
in writing) that number of additional Continuing Corporation Common Shares equal
to the Shortage.

(c) Cancellation of Treasury and Parent-Owned Stock. At the Effective Time, all
of the Company Securities held by the Company or owned by Amalgamation Sub,
Parent or any direct or indirect wholly-owned subsidiary of the Company or of
Parent immediately prior to the Effective Time shall be canceled and
extinguished without any conversion or exchange in respect thereof.

(d) Adjustments to Exchange Ratios. The number of Continuing Corporation Common
Shares to be issued under this Section 1.7 as a result of the Acquisition shall
be equitably adjusted to reflect appropriately the effect of any stock split,
reverse stock split, stock dividend (including any dividend or distribution of
securities convertible into Continuing Corporation Common Shares),
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change with respect to Continuing Corporation Common Shares
or Company Securities occurring on or after the date hereof and prior to the
date of issuance or payments thereof.

 

6



--------------------------------------------------------------------------------

(e) Fractional Shares. No fraction of a Continuing Corporation Common Share will
be issued by virtue of the Acquisition, and each recipient who would otherwise
be entitled to a fraction of a Continuing Corporation Common Share (after
aggregating all fractional Continuing Corporation Common Shares that otherwise
would be received by such holder) shall receive, up on compliance with
Section 1.8, receive, in lieu of such fractional share, one (1) Continuing
Corporation Common Share.

(f) Treatment of EHL Options.

(i) All options to purchase shares of EHL Ordinary Shares issued and outstanding
immediately prior to the Effective Time under the ePak Holdings Limited
Directors’ and Employees’ Shares Incentive Plan (“EHL Options”) shall, at the
Effective Time, be deemed without any action on the part of any holder of EHL
Options to have been, and shall be, assumed by the Continuing Corporation and
each EHL Option shall become an option to acquire shares of Continuing
Corporation Common Shares, on the same terms and conditions as were applicable
under the EHL Option immediately prior to the Effective Time (collectively, the
“Assumed Options”), except (i) that such Assumed Option shall be exercisable for
that number of whole Continuing Corporation Common Shares equal to the product
(rounded down to the nearest whole number of Continuing Corporation Common
Shares) obtained by multiplying the number of shares of EHL Ordinary Shares
issuable upon the exercise of such EHL Option immediately prior to the Effective
Time by the Option Exchange Ratio (as defined below), and (ii) that the per
share exercise price for the Continuing Corporation Common Shares issuable upon
exercise of such Assumed Option shall be equal to the quotient (rounded up to
the nearest whole cent) obtained by dividing the exercise price per share of the
EHL Ordinary Shares for which the EHL Option was exercisable immediately prior
to the Effective Time by the Option Exchange Ratio. All Assumed Options that
were deemed “incentive stock options” under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), shall continue to be deemed “incentive
stock options.” The Continuing Corporation shall file a registration statement
on Form S-8 on or as practicable after the 91st day after the Closing with
respect to all shares of its common stock subject to the Assumed Options that
may be registered on Form S-8 and shall use its commercially reasonable efforts
to cause and maintain the effectiveness of such registration statement or any
other registration statement under the Securities Act covering such shares for
so long as such Assumed Options remain outstanding. EHL shall not grant any
options under the ePak Holdings Limited Directors’ and Employees’ Shares
Incentive Plan after the date hereof nor shall it change the terms of any
currently outstanding EHL Options.

(ii) “EHL Outstanding Shares” shall mean the number of Ordinary Shares of EHL
(including Ordinary Shares issuable upon the conversion or exercise of all
outstanding EHL Options and A RCPS, B RCPS and C RCPS) outstanding as of
immediately prior to the Closing.

 

7



--------------------------------------------------------------------------------

(iii) The “Option Exchange Ratio” shall be equal to:

[(EBITDA Factor Ratio x Ascend Outstanding Shares / (1 – EBITDA Factor Ratio))]
/ EHL Outstanding Shares

1.8 Issuance of Certificates; Uncertificated Shares.

(a) Issuance Procedures. At the Closing, Continuing Corporation shall issue to
EHL, and EHL shall receive, certificates representing the Transaction Shares
issuable pursuant to this Agreement, less the Escrow Shares (as defined in
Section 1.13(a)).

(b) Required Withholding. Continuing Corporation shall be entitled to deduct and
withhold from any consideration payable or otherwise deliverable pursuant to
this Agreement such amounts as are required to be deducted or withheld therefrom
under the Code or under any provision of state, local or foreign tax law. To the
extent such amounts are so deducted or withheld, such amounts shall be treated
for all purposes under this Agreement as having been paid to the person to whom
such amounts would otherwise have been paid.

(c) Transfer Taxes. The Continuing Corporation shall pay any transfer, stamp or
duty taxes (“Stamp Taxes”) resulting from the Share Transfer within fourteen
(14) days after the Effective Date and any additional Stamp Taxes arising from
any issuances of Transaction Consideration occurring after the Effective Date
within fourteen (14) days after the date of each such issuance.

1.9 No Further Ownership Rights in Company Stock. All Continuing Corporation
Common Shares issued in accordance with the terms hereof shall be deemed to have
been issued in full satisfaction of all rights pertaining to the Company
Securities and there shall be no further registration of transfers on the
records of the Company of Company Securities that were outstanding immediately
prior to the Effective Time. If, after the Effective Time, Company Certificates
are presented to the Company or Continuing Corporation for any reason, they
shall be canceled and exchanged as provided in this Article I.

1.10 Lost, Stolen or Destroyed Certificates. In the event that any certificates
or other documents evidencing Company Securities (the “Company Certificates”)
shall have been lost, stolen or destroyed, Continuing Corporation shall issue,
in exchange for such lost, stolen or destroyed Company Certificates, upon the
making of an affidavit of that fact by the holder thereof, the certificates
representing the Continuing Corporation Common Shares that the Company
Securities formerly represented by such Company Certificates were converted
into; provided, however, that, as a condition precedent to the issuance of such
certificates representing Continuing Corporation Common Shares, the owner of
such lost, stolen or destroyed Company Certificates shall indemnify Continuing
Corporation against any claim that may be made against Parent, the Continuing
Corporation or the Company with respect to the Company Certificates alleged to
have been lost, stolen or destroyed pursuant to a form of lost instrument
agreement reasonably acceptable to the Continuing Corporation.

 

8



--------------------------------------------------------------------------------

1.11 Tax Consequences. It is intended by the parties hereto that the Acquisition
and the Share Transfer each shall constitute a reorganization within the meaning
of Section 368 of the Code. The Parties hereto adopt this Agreement as a “plan
of reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of
the United States Income Tax Regulations. The parties acknowledge and agree that
the capital stock of the Company owned by EHL and transferred to Amalgamation
Sub in the Share Transfer constitutes at least 90% of the fair market value of
the net assets of EHL and at least 70% of the fair market value of the gross
assets of EHL. Amalgamation Sub has no present plan or intention to sell or
dispose of the capital stock of the Company or any of the Company’s assets.
After the Closing, Amalgamation Sub will continue or cause to be continued the
historic business of the Company. Within 12 months after the Closing Date, EHL
will liquidate, and distribute the Continuing Corporation Common Shares received
as the Transaction Consideration (including the right to receive the Market
Price Shares, the Redemption Shares and EBITDA Shares) in pursuance of the plan
or reorganization. The Continuing Corporation will comply with the
record-keeping and information filing requirements of United States Treasury
Regulations § 1.368-3.

1.12 Taking of Necessary Action; Further Action. If, at any time after the
Effective Time, any further lawful action is reasonably necessary to effect the
transactions required by this Agreement and to vest the Continuing Corporation
with full right, title and possession to all assets, property, rights,
privileges, powers and franchises of the Company, the officers and directors of
the Continuing Corporation and EHL will take all such lawful and reasonably
necessary action.

1.13 Escrow.

(a) As the sole remedy for the indemnity obligations set forth in Article VII,
at the Closing, Continuing Corporation shall deposit into escrow, to be held for
the period beginning on the Closing Date and ending on the one year anniversary
thereof (the “Escrow Period”) and for such further period as may be required
pursuant to the Escrow Agreement referred to below, a number of Transaction
Shares equal to 15% of the Transaction Shares plus the Assumed Option Shares
(the “Escrow Shares”), all in accordance with the terms and conditions of the
Escrow Agreement to be entered into at the Closing between Continuing
Corporation, the Representative referred to in Section 1.17 and Continental
Stock Transfer & Trust Company, as Escrow Agent, in the form annexed hereto as
Exhibit A (the “Escrow Agreement”).

(b) The Escrow Shares and the Escrow also shall be utilized to effectuate any
reduction in the Transaction Shares as a result of the Transaction Share True-up
in Section 1.7(b).

 

9



--------------------------------------------------------------------------------

1.14 Potential Additional Issuances.

(a) Contingent Share Issuance.

(i) In the event that the Last Reported Sales Price (as defined herein) of the
Continuing Corporation Common Shares is equal to or exceeds one or more of the
dollar amounts set forth in the table below under the caption “Share Price
Trigger” on any twenty (20) Trading Days (as defined herein) during any thirty
(30) consecutive Trading Day period (the “Share Price Measurement Period”) at
any time during the period commencing on the Closing Date and ending on the
180th day thereafter (the “Share Price Trigger Period”), the Continuing
Corporation will issue, and EHL (or its designees set forth in the Payment
Schedule (as defined below)) will receive, the aggregate number of Market Price
Shares for each and every corresponding Share Price Trigger met or exceeded as
follows, for a total issuance of up to 442,625 Market Price Shares:

 

Share Price Trigger

  

Number of Market Price

Shares

$6.00

   88,525

$6.50

   88,525

$7.00

   88,525

$7.50

   88,525

$8.00

   88,525

(ii) The term “Last Reported Sales Price” on any date shall mean the closing
sale price per share of the Continuing Corporation Common Shares (or if no
closing sale price is reported, the average of the closing bid and asked prices)
on that date as reported in composite transactions for the principal U.S.
securities exchange on which the Continuing Corporation Common Shares is traded
or, if same is not listed on a U.S. national or regional securities exchange, as
reported by the Nasdaq Global Market or Nasdaq Capital Market or OTC-BB, as
applicable. If the Continuing Corporation Common Shares is not listed for
trading on a U.S. national or regional securities exchange and not reported by
the Nasdaq Global Market or Nasdaq Capital Market or OTC-BB on the relevant
date, the Last Reported Sales Price will be the last quoted bid price for a
Continuing Corporation Common Share in the over-the-counter market on the
relevant date as reported by Pink Sheets LLC or similar organization.

(iii) The term “Trading Day” shall mean a day during which trading in securities
generally occurs on the principal national securities exchange on which the
Continuing Corporation Common Shares is then listed or, if not then listed on a
national securities exchange, on the Nasdaq Global Market or, if not then quoted
on the Nasdaq Global Market, on the principal other market or trading system on
which the Continuing Corporation Common Shares is traded or quoted.

 

10



--------------------------------------------------------------------------------

(iv) Any Market Price Shares shall be issued by Continuing Corporation to EHL
(or its designees set forth in the Payment Schedule) within ten (10) business
days after the conditions in Section 1.14(a) have been satisfied.

(v) Each Share Price Trigger shall be equitably adjusted to reflect
appropriately the effect of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into
Continuing Corporation Common Shares), reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to Continuing Corporation Common Shares occurring after the date hereof
and prior to the termination of the Share Price Measurement Period.

(b) EBITDA Share Issuance.

(i) If the Continuing Corporation has combined consolidated EBITDA of
$14,727,000 or more for the year ending December 31, 2008 as set forth in
Continuing Corporation’s audited consolidated financial statements for the year
ending December 31, 2008, EHL (or its designees set forth in the Payment
Schedule) shall be entitled to receive an aggregate of 88,525 EBITDA Shares.

(ii) Additionally, if the Continuing Corporation has combined consolidated
EBITDA of $24,268,000 or more for the year ending December 31, 2009 as set forth
in Continuing Corporation’s audited consolidated financial statements for the
year ending December 31, 2009, EHL (or its designees) shall be entitled to
receive an aggregate of 88,525 additional EBITDA Shares.

(iii) Additionally, if the Continuing Corporation has combined consolidated
EBITDA of $37,935,000 or more for the year ending December 31, 2010 as set forth
in Continuing Corporation’s audited consolidated financial statements for the
year ending December 31, 2010, EHL (or its designees) shall be entitled to
receive an aggregate of 88,525 additional EBITDA Shares.

(iv) Any EBITDA Shares issuable under this Section 1.14(b) shall be delivered by
the Continuing Corporation to each recipient within ten (10) business days after
the date that the audit for the applicable fiscal year has been completed by
Continuing Corporation’s independent auditing firm, which shall occur no later
than ninety (90) days after the end of each applicable fiscal year unless
otherwise agreed to in writing by the Representative.

(v) “EBITDA” for purposes of this Section 1.14(b) shall consist of the Company’s
operating earnings before interest expense and bank charges associated with
borrowings, depreciation and amortization expense and taxes plus the sum of
(A) the Company’s employee share options expense as required to be expensed
according to US GAAP, (B) amounts paid or accrued by the Company or the
Continuing Corporation under the Bonus Plan (as defined herein), (C) costs and
expenses incurred related to the

 

11



--------------------------------------------------------------------------------

Acquisition and the preparation of this Agreement and all documents and
agreements contemplated herein, including the fees and disbursements of counsel,
financial advisors and accountants and fees and expenses resulting from the
conversion of the Company’s financial statements to US GAAP and the audit
thereof by Ernst & Young LLP, (D) losses associated with currency exchange
translation, (E) fees and expenses resulting from the audit of the Company’s
financial statements by independent auditors of the Continuing Corporation,
(F) costs and expenses associated with compliance with SEC reporting and
compliance obligations, including but not limited to the Sarbanes-Oxley Act of
2002 and (G) expenses associated with the issuance of EBITDA Shares and the
Redemption Shares, amounts to be paid to holders who convert their Parent Common
Stock into a pro rata portion of the Trust Fund pursuant to Section B of the
Sixth Article of Parent’s Amended and Restated Certificate of Incorporation as
in effect as of the date hereof and the exercise of the Continuing Corporation
Warrants, in each case incurred or accrued to the Company during the applicable
period.

(c) Redemption Share Issuance. If Continuing Corporation triggers a redemption
of the Continuing Corporation Warrants, then, upon completion of the redemption
of all of Continuing Corporation Warrants (or, in the event that any of the
Continuing Corporation Warrants are exercised in connection with such
redemption, the Continuing Corporation’s receipt of all funds related to any
such exercise of any Continuing Corporation Warrants during the redemption
period), the Continuing Corporation will issue, and EHL (or its designees set
forth in the Payment Schedule) shall receive, an aggregate of 442,625 Redemption
Shares within 10 business days thereafter.

(d) Additional Issuances as Additional “Purchase Price.” Any issuances of Market
Price Shares, EBITDA Shares or Redemption Shares shall be deemed to have been
made in consideration for the Acquisition and shall be deemed additional
“purchase price” paid in the Acquisition.

(e) Payment Schedule. At or following the Closing, EHL will distribute the
Transaction Consideration to the holders of its equity securities in connection
with, or prior to, a plan of liquidation and dissolution to be approved by its
shareholders. Upon such distribution, EHL shall deliver to the Continuing
Corporation a schedule setting forth the name, address and percentage interest
of each such securityholder in any Transaction Consideration to be paid
thereafter pursuant to this Section 1.14 (the “Payment Schedule”). Any payment
of Transaction Consideration pursuant to this Section 1.14 or distribution of
the Escrow Shares shall thereafter be distributed in accordance with the Payment
Schedule.

1.15 Rule 145. Continuing Corporation Common Shares issued pursuant to this
Agreement may be subject to certain resale restrictions to the extent required
under Rule 145 promulgated under the Securities Act of 1933, as amended
(“Securities Act”) and all certificates representing such shares shall bear an
appropriate restrictive legend.

1.16 Recipient Issues. Prior to issuance of any Transaction Consideration by the
Continuing Corporation (or distribution of same by EHL to its shareholders), EHL
shall deliver to Continuing Corporation an executed certificate (“Recipient
Certificate”) from EHL and any other recipient of Transaction Consideration in
the form of Exhibit B hereto.

 

12



--------------------------------------------------------------------------------

1.17 Committee and Representative for Purposes of Escrow Agreement.

(a) Committee. At or prior to the Closing, the current stockholders of Parent
who are parties to the Voting Agreement (as defined in Section 6.2(k)) shall
designate one or more of the designees to the Continuing Corporation’s board of
directors as a committee to act on behalf of Continuing Corporation and to take
all necessary actions and make all decisions with respect to Continuing
Corporation’s rights and obligations under the Escrow Agreement. In the event of
a vacancy in such committee, the Board of Directors of Continuing Corporation
shall appoint as a successor a Person who was a director of Parent prior to the
Closing Date or some other Person who would qualify as an “independent” director
of Continuing Corporation and who has not had any compensatory business
relationship with the Company prior to the Closing. Such committee is intended
to be the “Committee” referred to in Article VII hereof and the Escrow
Agreement.

(b) Representative. Hock Voon Loo shall be appointed under the Escrow Agreement
to represent the interests of the recipients of Transaction Consideration for
purposes of the Escrow Agreement. If such Person ceases to serve in such
capacity, for any reason, such Person shall designate his or her successor.
Failing such designation within 10 business days after the Representative has
ceased to serve, those members of the Board of Directors of Continuing
Corporation who served as directors of the Company prior to the Acquisition
shall appoint a successor. Such Person or successor is intended to be the
“Representative” referred to in Section 1.13(a) and Article VII hereof and the
Escrow Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY PARTIES

Subject to, and except as set forth in, the exceptions set forth in Schedule 2
attached hereto (the “Company Schedule”), each of the Company and EHL hereby
represents and warrants to, and covenants with, Parent, Amalgamation Sub and
Continuing Corporation, as follows (as used in this Article II, and elsewhere in
this Agreement, the term “Company” includes the Company and its Subsidiaries, as
hereinafter defined, unless the context clearly otherwise indicates):

2.1 Organization and Qualification.

(a) The Company is a limited company duly organized, validly existing and in
good standing under the laws of Singapore. EHL is a limited company duly
incorporated, validly existing and in good standing under the laws of Hong Kong.
The Company has the requisite company power and authority to own, lease and
operate its assets and properties and to carry on the Company’s business as it
is now being conducted. The Company is in possession of all franchises,
licenses, permits and similar authority (“Approvals”) necessary to own, lease
and

 

13



--------------------------------------------------------------------------------

operate its properties and to carry on the Company’s business as it is now being
conducted, except where the failure to have such Approvals would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. Complete and correct copies of the certificate of
incorporation, Memorandum of Association and Bylaws or other comparable
governing instruments with different names (collectively referred to herein as
the “Company Charter Documents”) of each of the Company and EHL, as amended and
currently in effect, have been heretofore delivered to Parent or Parent’s
counsel. Neither the Company nor EHL is in violation of any of the provisions of
the Company Charter Documents applicable to it.

(b) The Company is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company. Each jurisdiction in which the Company is so qualified or licensed
is listed in Schedule 2.1.

(c) The minute books of the Company contain minutes of all meetings and consents
in lieu of meetings of its Board of Directors (and any committees thereof),
similar governing bodies and shareholders (“Corporate Records”) since the time
of the Company’s organization and accurately reflect all actions by the
directors and shareholders with respect to all transactions referred to in such
minutes in all material respects. Copies of such Corporate Records of the
Company have been heretofore delivered to Parent or Parent’s counsel.

(d) The share transfer, warrant and option transfer and ownership records of the
Company contain true, complete and accurate records of the securities ownership
as of the date of such records and the transfers involving the share capital and
other securities of the Company since the time of the Company’s organization.
Copies of such records of the Company have been heretofore delivered or made
available to Parent or Parent’s counsel.

(e) EHL is a holding company and does not engage in any direct commercial
operations of its own. Neither EHL nor any Subsidiary that is not wholly owned
by the Company possesses any assets, properties or Approvals necessary for the
Company to conduct its business as presently conducted.

2.2 Subsidiaries.

(a) The Company has no direct or indirect subsidiaries or participations in
joint ventures other than those listed in Schedule 2.2 (the “Subsidiaries”). The
Company owns all of the outstanding equity securities of the Subsidiaries, free
and clear of all Liens (as defined in Section 10.2(e)). Except for the
Subsidiaries, the Company does not own, directly or indirectly, any ownership,
equity, profits or voting interest in any Person or has any agreement or
commitment to purchase any such interest, and has not agreed and is not
obligated to make nor is bound by any written, oral or other agreement,
contract, subcontract, lease, binding

 

14



--------------------------------------------------------------------------------

understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated, to make any future investment in or capital contribution
to any other entity.

(b) Each Subsidiary that is a corporation or limited company is duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of formation (as listed in Schedule 2.2) and has the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being conducted. Each
Subsidiary is in possession of all Approvals necessary to own, lease and operate
its properties and to carry on its business as it is now being conducted, except
where the failure to have such Approvals would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company or such Subsidiary. Complete and correct copies of the articles of
association, memorandum of association, articles or certificates of
incorporation, bylaws, articles of formation and/or operating agreement or
similar formation and governance documents (collectively, the “Subsidiary
Charter Documents” and, collectively with the Company Charter Documents, the
“ePak Charter Documents”) of each Subsidiary, as amended and currently in
effect, have been heretofore delivered to Parent or Parent’s counsel. No
Subsidiary is in violation of any of the provisions of its Subsidiary Charter
Documents.

(c) Each Subsidiary is duly qualified or licensed to do business as a foreign
corporation or foreign limited liability company and is in good standing in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its activities makes such qualification or licensing
necessary, except for such failures to be so duly qualified or licensed and in
good standing that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company or such Subsidiary.
Each jurisdiction in which each Subsidiary is so qualified or licensed is listed
in Schedule 2.2.

(d) The minute books of each Subsidiary contain minutes of all meetings and
consents in lieu of meetings of its Board of Directors (and any committees
thereof), similar governing bodies and stockholders since January 1, 2000 and
accurately reflect all actions by such parties with respect to all transactions
referred to in such minutes in all material respects. Copies of the Corporate
Records of each Subsidiary have been heretofore been delivered or made available
to Parent or Parent’s counsel.

2.3 Capitalization.

(a) The authorized share capital of the Company consists of 24,000,000 ordinary
shares (“Company Common Stock”) and 10,000,000 Series B redeemable convertible
preference shares of preferred stock (“Company Preferred Stock” and,
collectively with the Company Common Stock, the “Company Securities”), of which
15,166,667shares of Company Common Stock and no shares of Company Preferred
Stock, respectively, are issued and outstanding as of the date of this
Agreement, all of which are validly issued, fully paid and nonassessable. All of
the outstanding Company Common Stock and Company Preferred Stock is owned by
EHL, free from all liens, charges and encumbrances other than restrictions on
transfer under this under applicable securities laws.

 

15



--------------------------------------------------------------------------------

(b) As of the date of this Agreement, no Company Securities are reserved for
issuance upon the exercise of outstanding options, warrants or other rights.

(c) All outstanding Company Securities have been issued and granted in
compliance with (x) all applicable securities laws and other applicable laws and
regulations, and (y) all requirements set forth in any applicable Company
Contracts (as defined in Section 2.19), except where the failure to so comply
would not have a Material Adverse Effect on the Company.

(d) Except as set forth in Schedule 2.3(d), there are no subscriptions, options,
warrants, equity securities, partnership interests or similar ownership
interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which the Company is a party or by which it is
bound obligating the Company and/or EHL to issue, deliver or sell, or cause to
be issued, delivered or sold, or repurchase, redeem or otherwise acquire, or
cause the repurchase, redemption or acquisition of, any shares of capital stock
or similar ownership interests of the Company or obligating the Company to
grant, extend, accelerate the vesting of or enter into any such subscription,
option, warrant, equity security, call, right, commitment or agreement.

(e) There are no registration rights, and there is no voting trust, proxy,
rights plan, antitakeover plan or other agreement or understanding to which the
Company is a party or by which the Company is bound with respect to any equity
security of any class of the Company.

(f) No outstanding Company Securities are unvested or are subject to a
repurchase option, risk of forfeiture or other condition under any applicable
agreement with the Company.

(g) The authorized and outstanding capital stock of each Subsidiary are set
forth in Schedule 2.3(g) hereto. The Company owns all of the outstanding equity
securities of each Subsidiary, free and clear of all Liens, either directly or
indirectly through one or more other Subsidiaries. There are no outstanding
options, warrants or other rights to purchase securities of any Subsidiary.

2.4 Authority Relative to this Agreement. Each of the Company and EHL has all
necessary corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and, to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by the Company and EHL of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Company and EHL (including the approval by its Board of Directors and, in
the case of EHL, its shareholders, subject in all cases to the satisfaction of
the terms and conditions of this Agreement, including the conditions set forth
in Article VI), and no other corporate proceedings on the part of the Company or
EHL are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby pursuant to Applicable

 

16



--------------------------------------------------------------------------------

Corporate Law. This Agreement has been duly and validly executed and delivered
by the Company and EHL and, assuming the due authorization, execution and
delivery thereof by the other parties hereto, constitutes the legal and binding
obligation of the Company and EHL, enforceable against each of them in
accordance with the terms hereof, except as may be limited by bankruptcy,
insolvency, winding-up, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

2.5 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by the Company and EHL do not,
and the performance of this Agreement by the Company and EHL shall not,
(i) conflict with or violate any of the Company Charter Documents, (ii) conflict
with or violate any Legal Requirements (as defined in Section 10.2(b)),
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or materially
impair the Company’s rights under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the properties or assets of the Company pursuant to,
any Material Company Contracts or (iv) result in the triggering, acceleration or
increase of any payment to any Person pursuant to any Material Company Contract,
including any “change in control” or similar provision of any Material Company
Contract, except, with respect to clauses (ii), (iii) or (iv), for any such
conflicts, violations, breaches, defaults, triggerings, accelerations, increases
or other occurrences that would not, individually and in the aggregate, have a
Material Adverse Effect on the Company.

(b) The execution and delivery of this Agreement by each of the Company and EHL
does not, and the performance of its obligations hereunder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any local, state, federal or foreign government or related agency or body
(“Governmental Entity”) or other third party (including, without limitation,
lenders and lessors, except (i) for applicable requirements, if any, of the
Securities Act of 1933 (“Securities Act”), the Securities Exchange Act of 1934
(“Exchange Act”) or the securities laws of any state or foreign jurisdiction
(the “Blue Sky Laws”), and the rules and regulations thereunder, and appropriate
documents received from or filed with the relevant authorities of other
jurisdictions in which the Company is licensed or qualified to do business,
(ii) the Transaction Certificates, (iii) the consents, approvals, authorizations
and permits described in Schedule 2.5(b) hereto and (iv) where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company or,
after the Closing, the Continuing Corporation, or prevent the consummation of
the Acquisition or otherwise prevent the parties hereto from performing their
obligations under this Agreement.

2.6 Compliance. Each of the Company and EHL is in compliance with and is not in
violation of any Legal Requirements with respect to the conduct of its business,
or the ownership or operation of its business, except for failures to comply or
violations which, individually or in the aggregate, have not had and are not
reasonably likely to have a Material Adverse Effect on

 

17



--------------------------------------------------------------------------------

the Company. Except as set forth in Schedule 2.6, no written notice of
non-compliance with any Legal Requirements has been received by the Company or
EHL (and neither the Company nor EHL has any knowledge of any such notice
delivered to any other Person). Neither the Company nor EHL is in violation of
any term of any Material Company Contract (as defined in Section 2.19(a)(i)),
except for failures to comply or violations which, individually or in the
aggregate, have not had and are not reasonably likely to have a Material Adverse
Effect on the Company.

2.7 Financial Statements.

(a) The Company has provided to Parent the audited consolidated financial
statements (including any related notes thereto) of the Company for the fiscal
years ended December 31, 2006, 2005 and 2004 (the “Audited Financial
Statements”). The Audited Financial Statements were prepared in accordance with
the published rules and regulations of any applicable Governmental Entity and
with the Singapore Financial Reporting Standard (“Singapore GAAP”), applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto), and each fairly presents in all material respects the
financial position of the Company at the respective dates thereof and the
results of its operations and cash flows for the periods indicated. The Company
also has provided to Parent the Audited Financial Statements (the “US GAAP
Converted Financials”) as same has been converted to comply with generally
accepted accounting principles of the United States (“US GAAP”) for the years
ended 31 December 2006, 2005 and 2004. Upon the review and certification of the
US GAAP Converted Financials (“US GAAP Audited Financials”), the US GAAP Audited
Financials shall not indicate any material adverse changes to the financial
results or condition of the Company on a consolidated basis as compared to the
Audited Financial Statements or any other Material Adverse Effect on the Company
and shall not render any other representation made by the Company or EHL in this
Agreement materially untrue or inaccurate.

(b) The Company has provided to Parent a correct and complete copy of the
unaudited consolidated financial statements (including, in each case, any
related notes thereto) of the Company for the three month periods ended
March 31, 2007 and March 31, 2006 (the “Unaudited Financial Statements”). The
Unaudited Financial Statements were prepared in accordance with US GAAP applied
on a consistent basis throughout the periods indicated and consistent with the
US GAAP Converted Financials, and fairly present in all material respects the
financial position of the Company at the date thereof and the results of its
operations and cash flows for the period indicated, except that such statements
do not contain notes and are subject to normal audit adjustments.

(c) The books of account, minute books, stock certificate books and stock
transfer ledgers and other similar books and records of the Company have been
maintained in accordance with good business practice, are complete and correct
in all material respects and there have been no material transactions that are
required to be set forth therein and which have not been so set forth.

 

18



--------------------------------------------------------------------------------

(d) The accounts and notes receivable of the Company reflected on the balance
sheets included in the Audited Financial Statements and the Unaudited Financial
Statements (i) arose from bona fide sales transactions in the ordinary course of
business, (ii) are legal, valid and binding obligations of the respective
debtors enforceable in accordance with their terms, except as such may be
limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting creditors’ rights generally, and by general equitable principles,
(iii) are not subject to any valid set-off or counterclaim except to the extent
set forth in such balance sheet in which they are reflected and (iv) are not the
subject of any legal actions or proceedings brought by or on behalf of the
Company.

2.8 No Undisclosed Liabilities. Except as set forth in the Unaudited Financial
Statements or Schedule 2.8 hereto, the Company has no liabilities (absolute,
accrued, contingent or otherwise) of a nature required to be disclosed on a
balance sheet or in the related notes to financial statements that are,
individually or in the aggregate, material to the business, results of
operations or financial condition of the Company, except such liabilities
arising in the ordinary course of the Company’s business since January 1, 2007,
none of which would have a Material Adverse Effect on the Company.

2.9 Absence of Certain Changes or Events. Except as set forth in Schedule 2.9
hereto or in the Unaudited Financial Statements and except as contemplated
herein, since March 31, 2007, there has not been: (i) any Material Adverse
Effect on the Company, (ii) any declaration, setting aside or payment of any
dividend on, or other distribution (whether in cash, stock or property) in
respect of, any of the Company’s stock, or any purchase, redemption or other
acquisition by the Company of any of the Company’s capital stock or any other
securities of the Company or any options, warrants, calls or rights to acquire
any such shares or other securities, (iii) any split, combination or
reclassification of any of the Company’s capital stock, (iv) any granting by the
Company of any material increase in compensation or fringe benefits, except for
normal increases of cash compensation in the ordinary course of business
consistent with past practice, or any payment by the Company of any material
bonus, except for bonuses made in the ordinary course of business consistent
with past practice, or any granting by the Company of any material increase in
severance or termination pay or any entry by the Company into any currently
effective employment, severance, termination or indemnification agreement or any
agreement, in each case the benefits of which are contingent or the terms of
which are materially altered upon the occurrence of a transaction involving the
Company of the nature contemplated hereby, (v) entry by the Company into any
licensing or other agreement with regard to the acquisition or disposition of
any Intellectual Property (as defined in Section 2.18 hereof) other than
(A) licenses in the ordinary course of business, (B) shrink-wrap, click-wrap or
similar widely-available commercial end-user licenses, (C) implied licenses
which may be contained in non-disclosure agreements entered into in the ordinary
course of business and (D) licenses granted to the Company pursuant to employee
proprietary information agreements (or similar agreements with current or former
employees or consultants), or any amendment or consent with respect to any
licensing agreement filed or required to be filed by the Company with respect to
any Governmental Entity, (vi) any material change by the Company in its
accounting methods, principles or practices other than in connection with the
conversion of the Audited Financial Statements to US GAAP and the audit thereof,
(vii) any change in the auditors of the Company,

 

19



--------------------------------------------------------------------------------

(viii) any issuance of capital stock of the Company, (ix) any revaluation by the
Company of any of its assets other than in the ordinary course of business,
including, without limitation, writing down the value of capitalized inventory
or writing off notes or accounts receivable or any sale of assets of the Company
other than in the ordinary course of business, (ix) any redemption or purchase
or agreement to redeem or purchase any of the Company’s share capital; (x) any
surrender relating to group relief or any surrender of a tax refund,
(xi) refusal of any insurance claim or settlement thereof below the current
amount claimed; or (xii) any agreement, whether written or oral, to do any of
the foregoing.

2.10 Litigation.

(a) Schedule 2.10(a) sets forth all claims, suits, actions or proceedings
pending, or to the knowledge of the Company and EHL, threatened against the
Company or EHL before any court, government department, commission, agency,
instrumentality or authority, or any arbitrator.

(b) Except as disclosed in Schedule 2.10(b) hereto, there are no claims, suits,
actions or proceedings pending or, to the knowledge of the Company and EHL,
threatened against the Company or EHL before any court, governmental department,
commission, agency, instrumentality or authority, or any arbitrator that seeks
to restrain or enjoin the consummation of the transactions contemplated by this
Agreement or which would reasonably be expected, either singularly or in the
aggregate with all such claims, actions or proceedings, to have a Material
Adverse Effect on the Company or have a Material Adverse Effect on the ability
of the parties hereto to consummate the Acquisition.

2.11 Employee Benefit Plans.

(a) Schedule 2.11(a) lists all employee compensation, incentive, fringe or
benefit plans, programs, policies, commitments or other arrangements (whether or
not set forth in a written document) covering any active or former employee,
director or consultant of the Company, or any trade or business (whether or not
incorporated) which is under common control with the Company, with respect to
which the Company has liability (individually, a “Plan” and, collectively, the
“Plans”). All Plans have been maintained and administered in all material
respects in compliance with their respective terms and with the requirements
prescribed by any and all statutes, orders, rules and regulations which are
applicable to such Plans. No suit, action or other litigation (excluding claims
for benefits incurred in the ordinary course of Plan activities) has been
brought, or, to the knowledge of the Company and EHL, is threatened, against or
with respect to any Plan. There are no audits, inquiries or proceedings pending
or, to the knowledge of the Company and EHL, threatened by any governmental
agency with respect to any Plan. All contributions, reserves or premium payments
required to be made or accrued as of the date hereof to the Plans have been
timely made or accrued. Except as otherwise contemplated herein, the Company
does not have any plan or commitment to establish any new Plan, to modify any
Plan (except to the extent required by law or to conform any such Plan to the
requirements of any applicable law, in each case as previously disclosed to
Parent in writing, or as required by this Agreement), or to enter into any new
Plan. Each Plan can be amended,

 

20



--------------------------------------------------------------------------------

terminated or otherwise discontinued after the Closing in accordance with its
terms, without liability to Parent or the Company (other than ordinary
administration expenses and expenses for benefits accrued but not yet paid).

(b) Except as disclosed in Schedule 2.11 hereto and as otherwise contemplated
herein, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, unemployment compensation, golden parachute, bonus
or otherwise) becoming due to any stockholder, director or employee of the
Company under any Plan, (ii) materially increase any benefits otherwise payable
under any Plan, or (iii) result in the acceleration of the time of payment or
vesting of any benefits payable under any Plan.

2.12 Labor Matters. The Company is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by the
Company and the Company does not know of any activities or proceedings of any
labor union to organize any such employees.

2.13 Restrictions on Business Activities. Except as disclosed in Schedule 2.13
hereto, to the knowledge of the Company and EHL, there is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
its assets or to which the Company is a party which contains provisions
prohibiting or materially impairing any business practice of the Company, any
acquisition of property by the Company or the conduct of business by the Company
as currently conducted other than such effects, individually or in the
aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company.

2.14 Title to Property.

(a) All real property owned by the Company (including improvements and fixtures
thereon, easements and rights of way for the benefit of the Company) is shown or
reflected on the balance sheet of the Company included in the Unaudited
Financial Statements. The Company has good, valid and marketable title to the
real property owned by it, and except as set forth in the Unaudited Financial
Statements or on Schedule 2.14(a) hereto, all of such real property is held free
and clear of (i) all leases, licenses and other rights to occupy or use such
real property and (ii) all Liens, rights of way, easements, restrictions,
exceptions, variances, reservations, covenants or other title defects or
limitations of any kind, other than liens for taxes not yet due and payable or
being contested in appropriate proceedings in good faith, liens imposed by law
and incurred in the ordinary course of business for obligations not past due to
carriers, warehousemen, laborers, materialmen and the like, liens in respect of
pledges or deposits under workers’ compensation laws or similar legislation and
such liens or other imperfections of title, if any, as do not materially detract
from the value of or materially interfere with the present use of the property
affected thereby. Schedule 2.14(a) hereto also contains a list of all options or
other contracts under which the Company has a right to acquire any interest in
real property.

 

21



--------------------------------------------------------------------------------

(b) All leases of real property held by the Company, and all personal property
and other property and assets of the Company owned, used or held for use in
connection with the business of the Company (the “Personal Property”) are shown
or reflected on the balance sheet included in the Audited Financial Statements,
other than those entered into or acquired on or after December 31, 2006 in the
ordinary course of business. The Company has good and marketable title to the
Personal Property owned by it, and all such Personal Property is in each case
held free and clear of all Liens, except for Liens disclosed in the Audited
Financial Statements or in Schedule 2.14 hereto, liens for taxes not yet due and
payable or being contested by the appropriate parties in good faith, liens
imposed by law and incurred in the ordinary course of business for obligations
not past due to carriers, warehousemen, laborers, materialmen and the like,
liens in respect of pledges or deposits under workers’ compensation laws or
similar legislation and such minor liens or other imperfections of title, none
of which liens or encumbrances has or will have, individually or in the
aggregate, a Material Adverse Effect on such property or on the present use of
such property in the businesses of the Company.

(c) All leases pursuant to which the Company leases from others material real or
Personal Property are, to the knowledge of the Company, valid and enforceable in
accordance with their respective terms, and there is not, under any of such
leases, any existing material default or event of default of the Company or, to
the knowledge of the Company and EHL, any other party (or any event which with
notice or lapse of time, or both, would constitute a material default), except
where the lack of such validity and effectiveness or the existence of such
default or event of default would not reasonably be expected to have a Material
Adverse Effect on the Company.

(d) The Company is in possession of, or has valid and effective rights to, all
properties, assets and rights required for the conduct of its business as
currently conducted in the ordinary course, except where the lack of such
possession or rights would not reasonably be expected to have a Material Adverse
Effect on the Company.

2.15 Taxes.

(a) Definition of Taxes. For the purposes of this Agreement, “Tax” or “Taxes”
refers to any and all federal, state, local and foreign taxes, including,
without limitation, gross receipts, income, profits, sales, use, occupation,
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, assessments, governmental charges and
duties together with all interest, penalties and additions imposed with respect
to any such amounts.

(b) Tax Returns and Audits. Except as set forth in Schedule 2.15 hereto:

(i) The Company has timely filed all federal, state, local and foreign returns,
estimates, information statements and reports relating to Taxes (“Returns”)
required to be filed by the Company with any Tax authority prior to the date
hereof, except such Returns which are not material to the Company. All such
Returns are true, correct and complete in all material respects. The Company has
paid all Taxes shown to be due and payable on such Returns.

 

22



--------------------------------------------------------------------------------

(ii) All Taxes that the Company is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.

(iii) The Company has not been delinquent in the payment of any material Tax nor
is there any material Tax deficiency outstanding, proposed or assessed against
the Company, nor has the Company executed any unexpired waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.

(iv) To the knowledge of the Company and EHL, no audit or other examination of
any Return of the Company by any Tax authority is presently in progress, nor has
the Company been notified of any request for such an audit or other examination.

(v) No material adjustment relating to any Returns filed by the Company has been
proposed in writing, formally or informally, by any Tax authority to the Company
or any representative thereof.

(vi) The Company has no liability for any material unpaid Taxes which have not
been accrued for or reserved in accordance with Singapore GAAP on the Company’s
balance sheets included in the Audited Financial Statements or in accordance
with US GAAP on the Unaudited Financial Statements, other than any liability for
unpaid Taxes that may have accrued since the end of the most recent fiscal year
in connection with the operation of the business of the Company in the ordinary
course of business, none of which is material to the business, results of
operations or financial condition of the Company.

(vii) The Company has not taken any action and does not know of any fact,
agreement, plan or other circumstance that is reasonably likely to prevent
either the Acquisition or Share Transfer from qualifying as a reorganization
within the meaning of Section 368(a) of the Code.

(viii) The Company has no liability for the Taxes of any Person under Treas.
Reg. § 1.1502-6 (or any similar provision of state, local for foreign law,
including any arrangement for group or consortium relief or similar
arrangement), as a transferee or successor, by contract, or otherwise.

(ix) Neither the Company nor EHL is (i) a “controlled foreign corporation” (a
“CFC”) within the meaning of Section 957 of the Code or (ii) a “passive foreign
investment company (a “PFIC”) within the meaning of Section 1297 of the Code.

 

23



--------------------------------------------------------------------------------

2.16 Environmental Matters.

(a) Except as disclosed in Schedule 2.16 hereto and except for such matters
that, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect, to the knowledge of the Company: (i) the Company has
complied with all applicable Environmental Laws (as defined below); (ii) the
properties currently operated by the Company (including soils, groundwater,
surface water, air, buildings or other structures) are not contaminated with any
Hazardous Substances (as defined below); (iii) the properties formerly owned or
operated by the Company were not contaminated with Hazardous Substances during
the period of ownership or operation by the Company or, to the knowledge of the
Company and EHL, during any prior period; (iv) the Company is not subject to
liability for any Hazardous Substance disposal or contamination on any third
party or public property (whether above, on or below ground or in the atmosphere
or water); (v) the Company has not caused any release or threat of release of
any Hazardous Substance; (vi) the Company has not received any notice, demand,
letter, claim or request for information alleging that the Company may be in
violation of or liable under any Environmental Law; and (vii) the Company is not
subject to any orders, decrees, injunctions or other arrangements with any
Governmental Entity or subject to any indemnity or other agreement with any
third party relating to liability under any Environmental Law or relating to
Hazardous Substances.

(b) As used in this Agreement, the term “Environmental Law” means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
common law or agency requirement relating to: (A) the protection, investigation
or restoration of the environment, health and safety, or natural resources;
(B) the handling, use, presence, disposal, release or threatened release of any
Hazardous Substance or (C) noise, odor, wetlands, pollution or contamination.

(c) As used in this Agreement, the term “Hazardous Substance” means any
substance that is: (i) listed, classified or regulated as hazardous, toxic or
dangerous pursuant to any Environmental Law; or (ii) any petroleum product or
by-product, asbestos-containing material, lead-containing paint or plumbing,
polychlorinated biphenyls, radioactive materials or radon.

(d) Schedule 2.16(d) sets forth all environmental studies and investigations
completed or in process with respect to the Company and/or its subsidiaries or
their respective properties or assets, including all phase reports, that are
known to the Company. All such written reports and material documentation
relating to any such study or investigation has been made available by the
Company to Parent.

2.17 Brokers; Third Party Expenses. The Company has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage, finders’ fees,
agent’s commissions or any similar charges in connection with this Agreement or
any transactions contemplated hereby. Except pursuant to Sections 1.5 and 1.7,
and as disclosed in Schedule 2.17 hereto, no shares of common stock, options,
warrants or other securities of either the Company or Parent are payable to any
third party by the Company as a result of this Acquisition.

 

24



--------------------------------------------------------------------------------

2.18 Intellectual Property. Schedule 2.18 hereto contains a description of all
material Intellectual Property owned by the Company. For the purposes of this
Agreement, the following terms have the following definitions:

“Intellectual Property” shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated therewith:
(i) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
(“Patents”); (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists; (iii) copyrights, copyrights registrations
and applications therefor (“Copyrights”); (iv) software and software programs;
(v) domain names and the uniform resource locators associated therewith;
(vi) industrial designs and any registrations and applications therefor;
(vii) trade names, logos, common law trademarks and service marks, trademark and
service mark registrations and applications therefor (collectively,
“Trademarks”); (viii) all databases and data collections and all rights therein;
(ix) all moral and economic rights of authors and inventors, however
denominated, and (x) any proprietary rights that are similar or equivalent to
any of the foregoing (as applicable).

“Company Intellectual Property” shall mean any Intellectual Property that is
owned by, or exclusively licensed to, the Company, including software and
software programs developed by or exclusively licensed to the Company
(specifically excluding any off the shelf or shrink-wrap software).

“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any government or other legal authority.

“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by the Company.

“Company Products” means all current versions of products or service offerings
of the Company.

(a) Except as disclosed in Schedule 2.18 hereto, (i) no Company Intellectual
Property or Company Product is subject to any material proceeding before any
Governmental Entity or outstanding decree, order, or judgment or any
Governmental Entity restricting in any manner the use, transfer or licensing
thereof by the Company, or which may affect the validity or enforceability of
such Company Intellectual Property, (ii) nor is the Company a party to any
written agreement that contains any stipulation or other provision that
expressly restricts in any material manner the use, transfer or licensing of any
Company Intellectual Property that is contained in Company Products, which in
any of the foregoing such cases would reasonably be expected to have a Material
Adverse Effect on the Company.

 

25



--------------------------------------------------------------------------------

(b) The Company owns or has enforceable rights to use all Company Intellectual
Property required for the conduct of its business as presently conducted. Except
as disclosed in Schedule 2.18 hereto and except for Company Intellectual
Property that is exclusively licensed to the Company, the Company owns and has
good and exclusive title to each material item of Company Intellectual Property
owned by it free and clear of any Liens (excluding non-exclusive licenses and
related restrictions granted by it in the ordinary course of business); and the
Company is the exclusive owner of all material registered Trademarks and
Copyrights among the Company Intellectual Property (except for Trademarks and
Copyrights that are exclusively licensed to Company) that are used in connection
with the operation or conduct of the business of the Company including the sale
of any products or the provision of any services by the Company. To the
Company’s knowledge, no proceeding before any Governmental Entity involving any
Intellectual Property licensed to the Company is pending that, if adversely
determined, would adversely affect the use or exploitation of such Intellectual
Property by the Company.

(c) The use of any Company Intellectual Property in the operation of the
business of the Company as such business currently is conducted, (i) with
respect to Patents, to the Company’s knowledge, has not and does not infringe
the Patents of any third party, and (ii) with respect to all other Intellectual
Property, has not and does not infringe or misappropriate the Intellectual
Property of any third party. The operation of the business of the Company as
such business currently is conducted does not constitute unfair competition or
trade practices under the laws of any jurisdiction in which the Company
currently conducts business. The Company has not received any written claims or
threats from third parties alleging any such infringement, misappropriation or
unfair competition or trade practices.

2.19 Agreements, Contracts and Commitments.

(a) Except as set forth on Schedule 2.19(a), the Company is not a party to any
Material Company Contracts (as hereinafter defined). For purposes of this
Agreement, (i) the term “Company Contracts” shall mean all contracts,
agreements, leases, mortgages, indentures, notes, bonds, licenses, permits,
franchises, purchase orders, sales orders, and other understandings, commitments
and obligations of any kind, whether written or oral, to which the Company is a
party or by or to which any of the properties or assets of the Company may be
bound or subject (including without limitation notes or other instruments
payable to the Company) and (ii) the term “Material Company Contracts” shall
mean (x) each Company Contract (I) providing for payments (present or future) to
the Company in excess of $100,000 in the aggregate or (II) providing that the
Company presently has any liability or obligation of any nature whatsoever
(absolute, contingent or otherwise) in excess of $100,000, in each case other
than purchase orders issued by or to the Company in the ordinary course of
business, and (y) without limitation of subclause (x), each of the following
Company Contracts:

(i) any mortgage, indenture, note, installment obligation or other instrument,
agreement or arrangement for or relating to any borrowing of money from the
Company by any officer, director, stockholder or holder of derivative equity
securities of the Company (each such person, an “Insider”);

 

26



--------------------------------------------------------------------------------

(ii) any mortgage, indenture, note, installment obligation or other instrument,
agreement or arrangement for or relating to any borrowing of money from an
Insider by the Company;

(iii) any guaranty, direct or indirect, by the Company, a Subsidiary or any
Insider on the behalf of the Company of any obligation of a third party for
borrowings, or otherwise, excluding endorsements made for collection in the
ordinary course of business;

(iv) any Company Contract of employment or management, other than employee
proprietary information agreements (or similar agreements with current or former
employees or consultants);

(v) any Company Contract made other than in the ordinary course of business or
(x) providing for the grant of any preferential rights to purchase or lease any
asset of the Company or (y) providing for any right (exclusive or non-exclusive)
to sell or distribute, or otherwise relating to the sale or distribution of, any
product or service of the Company other than purchase orders for the Company’s
products or services entered into in the ordinary course of business;

(vi) any obligation to register any shares of the capital stock or other
securities of the Company with any Governmental Entity;

(vii) any obligation to make payments, contingent or otherwise, arising out of
the prior acquisition of the business, material assets or stock of other
Persons;

(viii) any collective bargaining agreement with any labor union;

(ix) any lease or similar arrangement for the use by the Company of real
property or personal property (other than any lease of vehicles, office
equipment or operating or other capital equipment made in the ordinary course of
business where the annual lease payments for any such lease are less than
$25,000);

(x) any agreement relating to Company Intellectual Property;

(xi) any distribution, manufacturing or supply agreement that is material to the
business or operations of the Company other than purchase orders entered into in
the ordinary course of business consistent with past practice;

(xii) any Company Contract granting or purporting to grant, or otherwise in any
way relating to, any mineral rights or any other interest (including, without
limitation, a leasehold interest) in real property; and

 

27



--------------------------------------------------------------------------------

(xiii) any Company Contract to which any Insider of the Company is a party,
other than employee proprietary information agreements (or similar agreements
with current or former employees or consultants).

(b) Each Material Company Contract was entered into at arms’ length and in the
ordinary course, is in full force and effect and, to the knowledge of the
Company and EHL, is valid and binding upon and enforceable against each of the
parties thereto (except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by principles governing the availability of
equitable remedies). True, correct and complete copies of all Material Company
Contracts (or written summaries in the case of oral Material Company Contracts)
have been heretofore delivered to Parent or Parent’s counsel.

(c) Except as set forth in Schedule 2.19(c), neither the Company nor, to the
knowledge of the Company and EHL, any other party thereto is in breach of or in
default under, and, to the knowledge of the Company and EHL, no event has
occurred which with notice or lapse of time or both would become a breach of or
default under, any Material Company Contract, and no party to any Material
Company Contract has given any written notice of any claim of any such breach,
default or event, which, individually or in the aggregate, are reasonably likely
to have a Material Adverse Effect on the Company.

2.20 Insurance. Schedule 2.20 sets forth the Company’s insurance policies and
fidelity bonds covering the assets, business, equipment, properties, operations,
employees, officers and directors (collectively, the “Insurance Policies”). The
insurances provided by such Insurance Policies are customary in amount and scope
for companies similarly situated to the Company.

2.21 Governmental Actions/Filings.

(a) Except as set forth in Schedule 2.21(a), the Company has been granted and
holds, and has made, all Governmental Actions/Filings (as defined below)
(including, without limitation, the Governmental Actions/Filings required for
(i) emission or discharge of effluents and pollutants into the air and the water
and (ii) the manufacture and sale of all products manufactured and sold by it)
necessary to the conduct by the Company of its business (as presently
conducted), and true, complete and correct copies of which have heretofore been
delivered or made available to Parent, except where the lack of such
Governmental Actions/Filings would not reasonably be expected to have a Material
Adverse Effect on the Company. Each such Governmental Action/Filing is in full
force and effect, and the Company is in material compliance with all of its
obligations with respect thereto. No event has occurred and is continuing which
requires or permits, or after notice or lapse of time or both would require or
permit, and consummation of the transactions contemplated by this Agreement or
any ancillary documents will not require or permit (with or without notice or
lapse of time, or both), any modification or termination of any such
Governmental Actions/Filings except such events which, either individually or in
the aggregate, would not have a Material Adverse Effect upon the Company.

 

28



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the term “Governmental Action/Filing” shall
mean any franchise, license, certificate of compliance, authorization, consent,
order, permit, approval, consent or other action of, or any filing, registration
or qualification with, any federal, state, municipal, foreign or other
governmental, administrative or judicial body, agency or authority.

2.22 Interested Party Transactions. Except as set forth in the Schedule 2.22
hereto, no Insider or a member of his or her immediate family or any affiliate
thereof is indebted to the Company, nor is the Company indebted (or committed to
make loans or extend or guarantee credit) to any of such Persons, other than
(i) for payment of salary for services rendered, (ii) reimbursement for
reasonable expenses incurred on behalf of the Company, and (iii) for other
employee benefits made generally available to all employees. Except as set forth
in Schedule 2.22, to the knowledge of the Company and EHL, none of such
individuals has any direct or indirect ownership interest in any Person with
whom the Company is affiliated or with whom the Company has a contractual
relationship, or in any Person that competes with the Company, except that each
employee, stockholder, officer or director of the Company and members of their
respective immediate families may own less than 5% of the outstanding stock in
publicly traded companies that may compete with the Company. Except as set forth
in Schedule 2.22, to the knowledge of the Company and EHL, no Insider of the
Company or EHL is, directly or indirectly, interested in any Material Company
Contract with the Company (other than such contracts as relate to any such
Person’s ownership of capital stock or other securities of the Company or such
Person’s role with the Company).

2.23 Board Approval. The board of directors of each of the Company and EHL
(including any required committee or subgroup thereof) has, as of the date of
this Agreement, duly approved this Agreement and the transactions contemplated
hereby.

2.24 Shareholder Approval. Prior to the date of execution of this Agreement, the
board of directors and shareholders of EHL have approved the adoption of this
Agreement and the Acquisition as required by its articles and memorandum of
association and any other applicable corporate governance documents and all
Applicable Corporate Law.

2.25 Suppliers; Customers. Schedule 2.25(a) sets forth the five largest
suppliers to the Company (in terms of dollar volume) and indicates amounts paid
by the Company to each such suppliers in the year ended December 31, 2006 and
the three months ended March 31, 2007. Schedule 2.25(b) sets forth the five
largest customers of the Company (in terms of dollar volume) and indicates
amounts paid to the Company by each such customer in the year ended December 31,
2006 and the three months ended March 31, 2007.

2.26 Filing of Charges. All charges by or in favor of the Company have (if
appropriate) been registered in accordance with the provisions of Section 131 of
the Companies Act (Singapore), or comply with the necessary formalities as to
registration or otherwise in any other relevant jurisdiction. The registered
particulars of charges over assets of the Company are complete and accurate in
all respects.

 

29



--------------------------------------------------------------------------------

2.27 Representations and Warranties Complete. The representations and warranties
of the Company included in this Agreement and any list, statement, document or
information set forth in, or attached to, any Schedule provided pursuant to this
Agreement or delivered hereunder, when taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements contained therein not
misleading, in light of the circumstance under which they were made.

2.28 Survival of Representations and Warranties. The representations and
warranties of the Company set forth in this Agreement shall survive the Closing
until the end of the Escrow Period.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND

AMALGAMATION SUB

Subject to the exceptions set forth in Schedule 3 attached hereto (the “Parent
Schedule”), each of Parent and Amalgamation Sub represents and warrants to, and
covenants with, the Company, as follows:

3.1 Organization and Qualification.

(a) Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being conducted. Parent is in possession of
all Approvals necessary to own, lease and operate its properties and to carry on
its business as it is now being conducted, except where the failure to have such
Approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on Parent. Complete and correct copies of the
certificate of incorporation and bylaws of Parent, as amended and currently in
effect, have been heretofore delivered or made available to the Company
(collectively, the “Parent Charter Documents”). Parent is not in violation of
any of the provisions of the Parent Charter Documents.

(b) Parent is duly qualified or licensed to do business as a foreign corporation
and is in good standing, in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, except for such failures to be so
duly qualified or licensed and in good standing that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Parent.

(c) Parent and its subsidiaries do not engage in any direct commercial
operations.

 

30



--------------------------------------------------------------------------------

3.2 Subsidiaries.

(a) Except for Amalgamation Sub, all of the outstanding capital shares of which
are owned by Mr. Rice as nominee for Parent (and all of which shares shall be
transferred by Mr. Rice to Parent immediately prior to Closing), Parent has no
Subsidiaries and does not own, directly or indirectly, any ownership, equity,
profits or voting interest in any Person or have any agreement or commitment to
purchase any such interest, and Parent has not agreed and is not obligated to
make nor is bound by any written, oral or other agreement, contract,
subcontract, lease, binding understanding, instrument, note, option, warranty,
purchase order, license, sublicense, insurance policy, benefit plan, commitment
or undertaking of any nature, as of the date hereof or as may hereafter be in
effect under which it may become obligated to make, any future investment in or
capital contribution to any other entity.

(b) Amalgamation Sub is a limited company duly organized, validly existing and
in good standing under the laws of the Bermuda and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being conducted. Amalgamation Sub is not in
violation of any of the provisions of its articles of association or memorandum
of association (collectively, the “Amalgamation Sub Charter Documents” and,
collectively with the Parent Charter Documents, the “Ascend Charter Documents”).

(c) Amalgamation Sub has no assets or properties of any kind, does not now
conduct and has never conducted any business, and has and will have at the
Closing no obligations or liabilities of any nature whatsoever, except such
obligations and liabilities as are imposed under or incurred in connection with
the consummation of this Agreement and the transactions contemplated hereby.

3.3 Capitalization.

(a) As of the date of this Agreement, the authorized capital stock of Parent
consists of 30,000,000 shares of Parent Common Stock and 1,000,000 shares of
preferred stock, par value $0.0001 per share (“Parent Preferred Stock”), of
which 8,556,667 shares of Parent Common Stock and no shares of Parent Preferred
Stock are issued and outstanding, all of which are validly issued, fully paid
and nonassessable.

(b) Except as set forth in Schedule 3.3(b), (i) no shares of Parent Common Stock
or Parent Preferred Stock are reserved for issuance upon the exercise of
outstanding options to purchase Parent Common Stock or Parent Preferred Stock
(“Parent Stock Options”) and there are no outstanding Parent Stock Options;
(ii) no shares of Parent Common Stock or Parent Preferred Stock are reserved for
issuance upon the exercise of outstanding warrants to purchase Parent Common
Stock or Parent Preferred Stock, there are no other outstanding securities of
Parent; and (iii) no shares of Parent Common Stock or Parent Preferred Stock are
reserved for issuance upon the conversion of the Parent Preferred Stock or any
outstanding convertible notes, debentures or securities (“Parent Convertible
Securities”). All shares of Parent Common Stock and Parent Preferred Stock
subject to issuance as aforesaid, upon issuance on the

 

31



--------------------------------------------------------------------------------

terms and conditions specified in the instrument pursuant to which they are
issuable, will be duly authorized, validly issued, fully paid and nonassessable.
All outstanding shares of Parent Common Stock and Parent Warrants have been
issued and granted in compliance with (x) all applicable securities laws and
other applicable laws and regulations, and (y) all requirements set forth in any
applicable Parent Contracts (as defined in Section 3.19), except where the
failure to so comply would not have a Material Adverse Effect on Parent. Parent
has heretofore delivered or made available to the Company true, complete and
accurate copies of the form of Parent Warrants, including any and all documents
and agreements relating thereto.

(c) The Continuing Corporation Common Shares to be issued in connection with the
Acquisition, upon issuance in accordance with the terms of this Agreement, will
be duly authorized and validly issued and such Continuing Corporation Common
Shares will be fully paid and nonassessable and free from all claims, liens,
charges, encumbrances and equities.

(d) Except as set forth in Schedule 3.3(d) or as contemplated by this Agreement
or the Parent SEC Reports (as defined in Section 3.7), there are no registration
rights, and there is no voting trust, proxy, rights plan, antitakeover plan or
other agreements or understandings to which the Parent is a party or by which
the Parent is bound with respect to any equity security of any class of the
Parent.

(e) Except as provided for in this Agreement or as set forth in Section 3.3(e),
as a result of the consummation of the transactions contemplated hereby, no
shares of capital stock, warrants, options or other securities of the Parent are
issuable and no rights in connection with any shares, warrants, options or other
securities of the Parent accelerate or otherwise become triggered (whether as to
vesting, exercisability, convertibility or otherwise).

(f) Except as set forth herein, there are no subscriptions, options, warrants,
equity securities, partnership interests or similar ownership interests, calls,
rights (including preemptive rights), commitments or agreements of any character
to which the Parent or the Amalgamation Sub is a party or by which the Parent or
Amalgamation Sub is bound obligating the Parent or the Amalgamation Sub to
issue, deliver or sell, or cause to be issued, delivered or sold, or repurchase,
redeem or otherwise acquire, or cause the repurchase, redemption or acquisition
of, any shares of capital stock or similar ownership interests of the Parent or
Amalgamation Sub or obligating the Parent or Amalgamation Sub to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement.

3.4 Authority Relative to this Agreement. Each of Parent and Amalgamation Sub
has full corporate power and authority to: (i) execute, deliver and perform this
Agreement, and each ancillary document that Parent or Amalgamation Sub has
executed or delivered or is to execute or deliver pursuant to this Agreement,
and (ii) carry out Parent’s and Amalgamation Sub’s obligations hereunder and
thereunder and, to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation by Parent and
Amalgamation Sub of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Parent and
Amalgamation Sub

 

32



--------------------------------------------------------------------------------

(including the approval by their respective Boards of Directors), and no other
corporate proceedings on the part of Parent or Amalgamation Sub are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby,
other than the Acquisition and Reincorporation Approval (as defined in
Section 5.1(a)). This Agreement has been duly and validly executed and delivered
by Parent and Amalgamation Sub and, assuming the due authorization, execution
and delivery thereof by the other parties hereto, constitutes the legal and
binding obligation of Parent and Amalgamation Sub, enforceable against Parent
and Amalgamation Sub in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

3.5 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by Parent and Amalgamation Sub
do not, and the performance of this Agreement by Parent and Amalgamation Sub
shall not: (i) conflict with or violate any of the Ascend Charter Documents,
(ii) conflict with or violate any Legal Requirements, (iii) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or materially impair Parent’s or
Amalgamation Sub’s rights under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any of the properties or assets of Parent pursuant to, any Parent Contracts,
or (iv) result in the triggering, acceleration or increase of any payment to any
Person pursuant to any Parent Contract, including any “change in control” or
similar provision of any Parent Contract, except, with respect to clauses (ii),
(iii) or (iv), for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually and in the aggregate, have a Material
Adverse Effect on Parent.

(b) The execution and delivery of this Agreement by Parent and Amalgamation Sub
do not, and the performance of their respective obligations hereunder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity, except (i) for applicable
requirements, if any, of the Securities Act, the Exchange Act, Blue Sky Laws,
and the rules and regulations thereunder, and appropriate documents with the
relevant authorities of other jurisdictions in which Parent or Amalgamation Sub
is qualified to do business, (ii) the Transaction Certificates and (iii) where
the failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Parent, or prevent
consummation of the Acquisition or otherwise prevent the parties hereto from
performing their obligations under this Agreement.

3.6 Compliance. Parent is in compliance with and is not in violation of any
Legal Requirements with respect to the conduct of its business, or the ownership
or operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on Parent. The business and activities of Parent
have not been and are not being conducted in violation of any Legal
Requirements. Parent is not in default or violation of any term, condition or
provision of its Charter Documents. No written notice of non-compliance with any
Legal Requirements has

 

33



--------------------------------------------------------------------------------

been received by Parent. The Parent is not in violation of any term of any
Parent Contract, except for failures to comply which, individually or in the
aggregate, have not had and are not reasonably likely to have a Material Adverse
Effect on the Parent.

3.7 SEC Filings; Financial Statements.

(a) Parent has made available to the Company a correct and complete copy of each
report and registration statement (the “Parent SEC Reports”) filed by Parent
with the Securities and Exchange Commission (“SEC”) and any state securities
regulation agencies, which are all the forms, reports and documents required to
be filed by Parent with the SEC prior to the date of this Agreement. All Parent
SEC Reports required to be filed by Parent in the twelve (12) month period prior
to the date of this Agreement were filed in a timely manner. As of their
respective dates the Parent SEC Reports: (i) were prepared in accordance and
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Parent SEC Reports, and (ii) did not at the time
they were filed (and if amended or superseded by a filing prior to the date of
this Agreement then on the date of such filing and as so amended or superseded)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent set forth in the preceding sentence, Parent
makes no representation or warranty whatsoever concerning any Parent SEC Report
as of any time other than the date or period with respect to which it was filed.

(b) Except as set forth in Schedule 3.7(b), each set of financial statements
(including, in each case, any related notes thereto) contained in Parent SEC
Reports, including each Parent SEC Report filed after the date hereof until the
Closing, complied or will comply as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, was or will be
prepared in accordance with US GAAP applied on a consistent basis throughout the
periods indicated (except as may be indicated in the notes thereto or, in the
case of unaudited statements, do not contain footnotes as permitted by Form
10-QSB of the Exchange Act) and each fairly presents or will fairly present in
all material respects the financial position of Parent at the respective dates
thereof and the results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were, are or
will be subject to normal adjustments which were not or are not expected to have
a Material Adverse Effect on Parent taken as a whole.

3.8 No Undisclosed Liabilities. Parent has no liabilities (absolute, accrued,
contingent or otherwise) of a nature required to be disclosed on a balance sheet
or in the related notes to the financial statements included in Parent SEC
Reports that are, individually or in the aggregate, material to the business,
results of operations or financial condition of Parent, except (i) liabilities
provided for in or otherwise disclosed in Parent SEC Reports filed prior to the
date hereof, and (ii) liabilities incurred since January 1, 2007 in the ordinary
course of business, none of which would have a Material Adverse Effect on
Parent.

 

34



--------------------------------------------------------------------------------

3.9 Absence of Certain Changes or Events. Except as set forth in Parent SEC
Reports filed prior to the date of this Agreement, and except as contemplated
herein, since January 1, 2007, there has not been: (i) any Material Adverse
Effect on Parent, (ii) any declaration, setting aside or payment of any dividend
on, or other distribution (whether in cash, stock or property) in respect of,
any of Parent’s capital stock, or any purchase, redemption or other acquisition
by Parent of any of Parent’s capital stock or any other securities of Parent or
any options, warrants, calls or rights to acquire any such shares or other
securities, (iii) any split, combination or reclassification of any of Parent’s
capital stock, (iv) any granting by Parent of any material increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment by Parent of any bonus, except for bonuses made in the ordinary
course of business consistent with past practice, or any granting by Parent of
any increase in severance or termination pay or any entry by Parent into any
currently effective employment, severance, termination or indemnification
agreement or any agreement the benefits of which are contingent or the terms of
which are materially altered upon the occurrence of a transaction involving
Parent of the nature contemplated hereby, (v) entry by Parent into any licensing
or other agreement with regard to the acquisition or disposition of any
Intellectual Property other than licenses in the ordinary course of business
consistent with past practice or any amendment or consent with respect to any
licensing agreement filed or required to be filed by Parent with respect to any
Governmental Entity, (vi) any material change by Parent in its accounting
methods, principles or practices, except as required by concurrent changes in
US GAAP, (vii) any change in the auditors of Parent, (viii) any issuance of
capital stock of Parent, (ix) any revaluation by Parent of any of its assets,
other than in the ordinary course of business, including, without limitation,
writing down the value of capitalized inventory or writing off notes or accounts
receivable or any sale of assets of Parent other than in the ordinary course of
business, or (x) any agreement, whether written or oral, to do any of the
foregoing.

3.10 Litigation. There are no claims, suits, actions or proceedings pending or
to Parent’s knowledge, threatened against Parent, before any court, governmental
department, commission, agency, instrumentality or authority, or any arbitrator
that seeks to restrain or enjoin the consummation of the transactions
contemplated by this Agreement or which would reasonably be expected, either
singularly or in the aggregate with all such claims, actions or proceedings, to
have a Material Adverse Effect on Parent or have a Material Adverse Effect on
the ability of the parties hereto to consummate the Acquisition.

3.11 Employee Benefit Plans. Except as may be contemplated by the Continuing
Corporation Plan (as defined in Section 5.1(a)), Parent does not maintain, and
has no liability under, any employee compensation, incentive, fringe or benefit
plans, programs, policies, commitments or other arrangements (whether or not set
forth in a written document) covering any active or former employee, director or
consultant of Parent, or any trade or business (whether or not incorporated)
which is under common control with Parent with respect to which Parent has
liability, and neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, unemployment compensation, golden parachute, bonus
or otherwise) becoming due to any stockholder, director or employee of Parent,
or (ii) result in the acceleration of the time of payment or vesting of any such
benefits.

 

35



--------------------------------------------------------------------------------

3.12 Labor Matters. Parent is not a party to any collective bargaining agreement
or other labor union contract applicable to persons employed by Parent and
Parent does not know of any activities or proceedings of any labor union to
organize any such employees.

3.13 Restrictions on Business Activities. Since its organization, neither Parent
nor Amalgamation Sub has conducted any business activities other than activities
directed toward the accomplishment of a business combination. Except as set
forth in the Parent Charter Documents, there is no agreement, commitment,
judgment, injunction, order or decree binding upon Parent or merger Sub or to
which either is a party which contains provisions prohibiting or materially
impairing any business practice of Parent or Amalgamation Sub, any acquisition
of property by Parent or Amalgamation Sub or the conduct of business by Parent
or Amalgamation Sub as currently conducted other than such effects, individually
or in the aggregate, which have not had and would not reasonably be expected to
have, a Material Adverse Effect on Parent or Amalgamation Sub.

3.14 Title to Property. Parent does not own or lease any real property or
personal property. Except as set forth in Schedule 3.14, there are no options or
other contracts under which Parent has a right or obligation to acquire or lease
any interest in real property or personal property.

3.15 Taxes. Except as set forth in Schedule 3.15 hereto:

(a) Parent has timely filed all Returns required to be filed by Parent with any
Tax authority prior to the date hereof, except such Returns which are not
material to Parent. All such Returns are true, correct and complete in all
material respects. Parent has paid all Taxes shown to be due on such Returns.

(b) All Taxes that Parent is required by law to withhold or collect have been
duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.

(c) Parent has not been delinquent in the payment of any material Tax that has
not been accrued for in Parent’s books and records of account for the period for
which such Tax relates nor is there any material Tax deficiency outstanding,
proposed or assessed against Parent, nor has Parent executed any unexpired
waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax.

(d) No audit or other examination of any Return of Parent by any Tax authority
is presently in progress, nor has Parent been notified of any request for such
an audit or other examination.

 

36



--------------------------------------------------------------------------------

(e) No material adjustment relating to any Returns filed by Parent has been
proposed in writing, formally or informally, by any Tax authority to Parent or
any representative thereof.

(f) Parent has no liability for any material unpaid Taxes which have not been
accrued for or reserved in accordance with US GAAP on Parent’s balance sheets
included in the audited financial statements for the most recent fiscal year
ended, other than any liability for unpaid Taxes that may have accrued since the
end of the most recent fiscal year in connection with the operation of the
business of Parent in the ordinary course of business, none of which is material
to the business, results of operations or financial condition of Parent.

(g) Parent has not taken any action and does not know of any fact, agreement,
plan or other circumstance that is reasonably likely to prevent the Acquisition
or Share Transfer from qualifying as a reorganization within the meaning of
Section 368(a) of the Code.

(h) Parent has no liability for the Taxes of any Person under Treas. Reg. §
1.1502-6 (or any similar provision of state, local for foreign law, including
any arrangement for group or consortium relief or similar arrangement), as a
transferee or successor, by contract, or otherwise.

(i) Following the Closing, neither the Continuing Corporation nor any of its
director or indirect subsidiaries is or will be (i) a CFC, (ii) PFIC or
(iii) subject to the provisions of Section 7874 of the Code.

3.16 Environmental Matters. Except for such matters that, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect, to the
knowledge of Parent: (i) Parent has complied with all applicable Environmental
Laws; (ii) Parent is not subject to liability for any Hazardous Substance
disposal or contamination on any third party property; (iii) Parent has not been
associated with any release or threat of release of any Hazardous Substance;
(iv) Parent has not received any notice, demand, letter, claim or request for
information alleging that Parent may be in violation of or liable under any
Environmental Law; and (v) Parent is not subject to any orders, decrees,
injunctions or other arrangements with any Governmental Entity or subject to any
indemnity or other agreement with any third party relating to liability under
any Environmental Law or relating to Hazardous Substances.

3.17 Brokers. Except as set forth in Schedule 3.17, Parent has not incurred, nor
will it incur, directly or indirectly, any liability for brokerage or finders’
fees or agent’s commissions or any similar charges in connection with this
Agreement or any transaction contemplated hereby. Except pursuant to Section1.5
and 1.7 and as disclosed in Schedule 3.17, no shares of common stock, options,
warrants or other securities of either the Company, Parent or the Continuing
Corporation are payable to any third party by the Parent or the Continuing
Corporation as a result of this Acquisition.

 

37



--------------------------------------------------------------------------------

3.18 Intellectual Property. Parent does not own, license or otherwise have any
right, title or interest in any material Intellectual Property or material
Registered Intellectual Property, except non-exclusive rights to the name
“Ascend”.

3.19 Agreements, Contracts and Commitments.

(a) Except as set forth in the Parent SEC Reports filed prior to the date of
this Agreement, and with respect to confidentiality and nondisclosure
agreements, there are no contracts, agreements, leases, mortgages, indentures,
notes, bonds, liens, license, permit, franchise, purchase orders, sales orders
or other understandings, commitments or obligations (including without
limitation outstanding offers or proposals) of any kind, whether written or
oral, to which Parent is a party or by or to which any of the properties or
assets of Parent may be bound, subject or affected, which either (a) creates or
imposes a liability greater than $100,000, or (b) may not be cancelled by Parent
on 30 days’ or less prior notice (“Parent Contracts”). All Parent Contracts are
listed in Schedule 3.19 other than those that are exhibits to the Parent SEC
Reports.

(b) Except as set forth in the Parent SEC Reports filed prior to the date of
this Agreement, each Parent Contract was entered into at arms’ length and in the
ordinary course, is in full force and effect and is valid and binding upon and
enforceable against each of the parties thereto. True, correct and complete
copies of all Parent Contracts (or written summaries in the case of oral Parent
Contracts) and of all outstanding offers or proposals of Parent have been
heretofore delivered to the Company.

(c) Neither Parent nor, to the knowledge of Parent, any other party thereto is
in breach of or in default under, and no event has occurred which with notice or
lapse of time or both would become a breach of or default under, any Parent
Contract, and no party to any Parent Contract has given any written notice of
any claim of any such breach, default or event, which, individually or in the
aggregate, are reasonably likely to have a Material Adverse Effect on Parent.
Each agreement, contract or commitment to which Parent is a party or by which it
is bound that has not expired by its terms is in full force and effect, except
where such failure to be in full force and effect is not reasonably likely to
have a Material Adverse Effect on Parent.

3.20 Insurance. Except for directors’ and officers’ liability insurance, Parent
does not maintain any insurance policies or fidelity bonds covering the assets,
business, equipment, properties, operations, employees, officers or directors of
Parent or Amalgamation Sub.

3.21 Interested Party Transactions. Except as set forth in the Parent SEC
Reports filed prior to the date of this Agreement: (a) no employee, officer,
director or stockholder of Parent or a member of his or her immediate family is
indebted to Parent nor is Parent indebted (or committed to make loans or extend
or guarantee credit) to any of them, other than reimbursement for reasonable
expenses incurred on behalf of Parent; (b) to Parent’s knowledge, none of such
individuals has any direct or indirect ownership interest in any Person with
whom Parent is affiliated or with whom Parent has a material contractual
relationship, or any Person that competes with Parent, except that each
employee, stockholder, officer or director of Parent and

 

38



--------------------------------------------------------------------------------

members of their respective immediate families may own less than 5% of the
outstanding stock in publicly traded companies that may compete with Parent; and
(c) to Parent’s knowledge, no officer, director or stockholder or any member of
their immediate families is, directly or indirectly, interested in any material
contract with Parent (other than such contracts as relate to any such individual
ownership of capital stock or other securities of Parent).

3.22 Indebtedness. Parent has no indebtedness for borrowed money, except as set
forth on Schedule 3.22.

3.23 Over-the-Counter Bulletin Board Quotation. Parent Common Stock is quoted on
the Over-the-Counter Bulletin Board (“OTC BB”). The Parent is in compliance with
the requirements of the OTC BB for continued listing of the Parent Common Stock
thereon and there is no action or proceeding pending or, to Parent’s knowledge,
threatened against Parent by Nasdaq or the NASD, Inc. (“NASD”) with respect to
any intention by such entities to prohibit or terminate the quotation of any
such securities on the OTC BB. The transactions contemplated by this Agreement
will not contravene the rules and regulations of the OTC BB.

3.24 Board Approval. The Board of Directors of Parent (including any required
committee or subgroup of the Board of Directors of Parent) has, as of the date
of this Agreement, unanimously (i) declared the advisability of the Acquisition
and approved this Agreement and the transactions contemplated hereby,
(ii) determined that the Acquisition is in the best interests of the
stockholders of Parent, and (iii) determined that the fair market value of the
Company is equal to at least 80% of Parent’s net assets (including the Trust
Fund).

3.25 Trust Fund. As of the date hereof and at the Closing Date, Parent has and
will have no less than $39,354,720 invested in United States Government
securities in a trust account administered by Continental (the “Trust Fund”),
less such amounts required to be paid or reserved, including those amounts
described in this Agreement.

3.26 Governmental Filings. Except as set forth in Schedule 3.26, Parent has been
granted and holds, and has made, all Governmental Actions/Filings necessary to
the conduct by Parent of its business (as presently conducted) or used or held
for use by Parent, and true, complete and correct copies of which have
heretofore been delivered to the Company. Each such Governmental Action/Filing
is in full force and effect and, except as disclosed in Schedule 3.26, will not
expire prior to December 31, 2008, and Parent is in compliance with all of its
obligations with respect thereto. No event has occurred and is continuing which
requires or permits, or after notice or lapse of time or both would require or
permit, and consummation of the transactions contemplated by this Agreement or
any ancillary documents will not require or permit (with or without notice or
lapse of time, or both), any modification or termination of any such
Governmental Actions/Filings except such events which, either individually or in
the aggregate, would not have a Material Adverse Effect upon Parent.

3.27 Representations and Warranties Complete. The representations and warranties
of Parent included in this Agreement and any list, statement, document or
information set forth in, or attached to, any Schedule provided pursuant to this
Agreement or delivered hereunder, are

 

39



--------------------------------------------------------------------------------

true and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading, under the circumstance under which they were made.

3.28 Survival of Representations and Warranties. The representations and
warranties of Parent set forth in this Agreement shall survive until the end of
the Escrow Period.

ARTICLE IV

CONDUCT PRIOR TO THE EFFECTIVE TIME

4.1 Conduct of Business by the Company and Parent. During the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement pursuant to its terms or the Closing, each of the Company, EHL,
Parent and Amalgamation Sub shall, except to the extent that the other parties
shall otherwise consent in writing, carry on its business in the usual, regular
and ordinary course consistent with past practices, in substantially the same
manner as heretofore conducted and in compliance with all applicable laws and
regulations (except where noncompliance would not have a Material Adverse
Effect), pay its debts and taxes when due subject to good faith disputes over
such debts or taxes, pay or perform other material obligations of such party
when due, and, unless inconsistent with prudent business practices or as would
not reasonably be expected to have a Material Adverse Effect on such party, use
its commercially reasonable efforts consistent with past practices and policies
to (i) preserve substantially intact its present business organization,
(ii) keep available the services of its present officers and key employees and
(iii) preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others with which it has significant business
dealings. In addition, except as required or permitted by the terms of this
Agreement or by Law, without the prior written consent of Parent and EHL, during
the period from the date of this Agreement and continuing until the earlier of
the termination of this Agreement pursuant to its terms or the Closing, each of
the Company, EHL, Parent and Amalgamation Sub shall not do any of the following
or cause any of the following to occur:

(a) Waive any stock repurchase rights, accelerate, amend or (except as
specifically provided for herein) change the period of exercisability of options
or restricted stock, or reprice options granted under any employee, consultant,
director or other stock plans or authorize cash payments in exchange for any
options granted under any of such plans;

(b) Grant any severance or termination pay to any officer or employee except
pursuant to applicable law, written agreements outstanding, or policies existing
on the date hereof and as previously or concurrently disclosed in writing or
made available to the other party, or adopt any new severance plan, or amend or
modify or alter in any manner any severance plan, agreement or arrangement
existing on the date hereof;

(c) Transfer or license to any person or otherwise extend, amend or modify any
material rights to any Intellectual Property of the Company or Parent, as
applicable, or enter

 

40



--------------------------------------------------------------------------------

into grants to transfer or license to any person future patent rights, other
than in the ordinary course of business consistent with past practices provided
that in no event shall the Company or Parent license on an exclusive basis or
sell any Intellectual Property of the Company, or Parent as applicable;

(d) Declare, set aside or pay any dividends on or make any other distributions
(whether in cash, stock, equity securities or property) in respect of any
capital stock or split, combine or reclassify any capital stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for any capital stock;

(e) Purchase, redeem or otherwise acquire, directly or indirectly, any shares of
capital stock of the Company and Parent, as applicable, other than repurchases
of unvested shares at cost in connection with the termination of the
relationship with any employee or consultant pursuant to agreements in effect on
the date hereof;

(f) Issue, deliver, sell, authorize, pledge or otherwise encumber, or agree to
any of the foregoing with respect to, any shares of capital stock or any
securities convertible into or exchangeable for shares of capital stock, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into or exchangeable for shares of capital
stock, or enter into other agreements or commitments of any character obligating
it to issue any such shares or convertible or exchangeable securities, other
than in connection with the exercise or conversion of any convertible or
exchangeable securities outstanding as of the date hereof;

(g) Amend its Charter Documents, except that the Company shall be entitled to
amend such Charter Documents solely to remove or waive any liquidation
preference that would be triggered by the consummation of the Acquisition and
the Share Transfer;

(h) Acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
business of Parent or the Company as applicable, or enter into any joint
ventures, strategic partnerships or alliances or other arrangements that provide
for exclusivity of territory or otherwise restrict such party’s ability to
compete or to offer or sell any products or services;

(i) Sell, lease, license, encumber or otherwise dispose of any properties or
assets, except (A) sales of inventory in the ordinary course of business
consistent with past practice, and (B) the sale, lease or disposition (other
than through licensing) of property or assets that are not material,
individually or in the aggregate, to the business of such party;

(j) Except for borrowing under the Company’s existing credit facilities in the
ordinary course of business, incur any indebtedness for borrowed money in excess
of $25,000 in the aggregate or guarantee any such indebtedness of another
person, issue or sell any debt

 

41



--------------------------------------------------------------------------------

securities or options, warrants, calls or other rights to acquire any debt
securities of Parent or the Company, as applicable, enter into any “keep well”
or other agreement to maintain any financial statement condition or enter into
any arrangement having the economic effect of any of the foregoing;

(k) Adopt or amend any employee benefit plan, policy or arrangement, any
employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into in the ordinary course of business consistent
with past practice with employees who are terminable “at will”), pay any special
bonus or special remuneration to any director or employee other than pursuant to
obligations existing as of the date hereof, or increase the salaries or wage
rates or fringe benefits (including rights to severance or indemnification) of
its directors, officers, employees or consultants, except in the ordinary course
of business consistent with past practices other than pursuant to obligations
existing as of the date hereof;

(l) Pay, discharge, settle or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), or
litigation (whether or not commenced prior to the date of this Agreement) other
than the payment, discharge, settlement or satisfaction, in the ordinary course
of business consistent with past practices or in accordance with their terms, or
liabilities recognized or disclosed in the Unaudited Financial Statements or in
the most recent financial statements included in the Parent SEC Reports filed
prior to the date of this Agreement, as applicable, or incurred in the ordinary
course of business since the date of such financial statements, or waive the
benefits of, agree to modify in any manner, terminate, release any person from
or knowingly fail to enforce any confidentiality or similar agreement to which
the Company is a party or of which the Company is a beneficiary or to which
Parent is a party or of which Parent is a beneficiary, as applicable, which
failure would reasonably likely be expected to have a Material Adverse Effect on
the Company or Parent, as applicable, except that EHL and the Company may
provide for the payment of all reasonable fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby incurred
by EHL and the Company to be paid by either of EHL or the Company upon or prior
to the consummation of the Acquisition;

(m) Except in the ordinary course of business consistent with past practices,
modify, amend or terminate any Material Company Contract or Parent Contract, as
applicable, or waive, delay the exercise of, release or assign any material
rights or claims thereunder;

(n) Except as required by US GAAP or Singapore GAAP, revalue any of its assets
or make any change in accounting methods, principles or practices;

(o) Except in the ordinary course of business consistent with past practices,
incur or enter into any agreement, contract or commitment requiring such party
to pay in excess of $100,000 in any 12 month period;

 

42



--------------------------------------------------------------------------------

(p) Engage in any action that would reasonably be expected to cause the
Acquisition or Share Transfer to fail to qualify as a “reorganization” under
Section 368(a) of the Code;

(q) Settle any litigation to which an Insider is a party or where the
consideration given by the Company is other than monetary;

(r) Make or rescind any Tax elections that, individually or in the aggregate,
would be reasonably likely to adversely affect in any material respect the Tax
liability or Tax attributes of such party, settle or compromise any material
income tax liability or, except as required by applicable law, materially change
any method of accounting for Tax purposes or prepare or file any Return in a
manner inconsistent with past practice;

(s) Form, establish or acquire any subsidiary except as contemplated by this
Agreement;

(t) Make capital expenditures in excess of $300,000, except in accordance with
prudent business and operational practices consistent with prior practice;

(u) Enter into any transaction with or distribute or advance any assets or
property to any of its officers, directors, partners, stockholders or other
affiliates other than the payment of salary and benefits in the ordinary course
of business consistent with past practice; or

(v) Agree in writing or otherwise agree, commit or resolve to take any of the
actions described in Section 4.1 (a) through (u) above.

ARTICLE V

ADDITIONAL AGREEMENTS

5.1 Registration Statement and Proxy Statement and Prospectus; Special Meeting.

(a) As soon as is reasonably practicable after receipt by Parent from the
Company of all financial and other information relating to the Company as Parent
may reasonably request Parent and Amalgamation Sub shall prepare and file with
the SEC under the Exchange Act, and with all other applicable regulatory bodies,
a registration statement on Form S-4 and F-4 as applicable with respect to the
Continuing Corporation Common Shares and Continuing Corporation Warrants to be
issued in the exchange (“Public Company Securities Exchange”).

(b) The Form S-4 shall include proxy materials for the purpose of soliciting
proxies from holders of Parent Common Stock to vote in favor of, among other
things, (i) the adoption of this Agreement and the approval of the Acquisition
and the reincorporation of Parent via the Amalgamation with Amalgamation Sub
(“Acquisition and Reincorporation Proposal”)

 

43



--------------------------------------------------------------------------------

and (ii) the adoption of the 2007 Incentive Compensation Plan, substantially in
the form attached hereto as Exhibit C (the “Continuing Corporation Plan”), at a
meeting of holders of Parent Common Stock to be called and held for such purpose
(the “Special Meeting”). The Continuing Corporation Plan shall provide that an
aggregate number of Continuing Corporation Common Shares equal to (i) 15% of the
total number of outstanding Continuing Corporation Common Shares immediately
after the consummation of the Acquisition plus (ii) the number of shares
issuable upon the exercise of the EHL Options to be assumed pursuant to
Section 1.7(f) shall be reserved for issuance pursuant to the Continuing
Corporation Plan. The Company shall furnish to Parent all information concerning
the Company as Parent may reasonably request in connection with the preparation
of the registration statement, prospectus and proxy statement contemplated
hereby (collectively, the “Registration Statement”). The Company and its counsel
shall be given a commercially reasonable opportunity to review and comment on
the Registration Statement and amendments thereto prior to their being filed
with the SEC. Parent, with the assistance of the Company, shall promptly respond
to any SEC comments on the Registration Statement and shall otherwise use
reasonable best efforts to cause the Registration Statement to be declared
effective by the SEC as promptly as practicable.

(c) As soon as practicable following the declaration of effectiveness of the
Registration Statement by the SEC, Parent shall distribute the related
prospectuses and proxy statement to the holders of Parent Common Stock and,
pursuant thereto, shall call the Special Meeting in accordance with the DGCL
and, subject to the other provisions of this Agreement, use reasonable best
efforts to solicit proxies from such holders to vote in favor of the adoption of
this Agreement and the approval of the Acquisition and the other matters
presented for approval or adoption at the Special Meeting.

(d) Parent shall comply with all applicable provisions of and rules under the
Securities Act, Exchange Act and all applicable provisions of the DGCL in the
preparation, filing and distribution of the Registration Statement and the
prospectuses and proxy statements included therein, the solicitation of proxies
thereunder, and the calling and holding of the Special Meeting. Without limiting
the foregoing, Parent shall ensure that the prospectuses and proxy statement
does not, as of the date on which the Registration Statement is declared
effective, and as of the date of the Special Meeting, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading (provided that Parent shall not be responsible for the
accuracy or completeness of any information relating to the Company, EHL or the
recipients of Transaction Consideration or any other information, in each case
furnished by the Company, EHL or any such recipient in writing explicitly for
inclusion in the Registration Statement). The Company and EHL shall use
commercially reasonable efforts to ensure that the information relating to the
Company and EHL supplied by them in writing explicitly for inclusion in the
Registration Statement will not as of the date on which the Registration
Statement is declared effective (or any amendment or supplement thereto) or at
the time of the Special Meeting contain any statement which, at such time and in
light of the circumstances under which it is made, be false or misleading with
respect to any material fact, or omit to state any material fact required to be
stated therein or necessary in order to make the statement therein not false or
misleading.

 

44



--------------------------------------------------------------------------------

(e) Parent, acting through its board of directors, shall include in the
prospectuses and proxy statement comprising the Registration Statement the
recommendation of its board of directors that the holders of Parent Common Stock
vote in favor of the adoption of the Acquisition and Reincorporation Proposal
and the other proposals contemplated hereby and shall otherwise use reasonable
best efforts to obtain such stockholder approval.

(f) EHL and the Company also shall cooperate with Parent and provide all
information reasonably requested by Parent in connection with any application or
other filing made secure listing of Continuing Corporation’s securities on the
Nasdaq Stock Market prior to the Closing.

(g) In the event that an opinion of counsel regarding the tax consequences of
the Acquisition (the “Tax Opinion”) is necessary or desirable in connection with
the Registration Statement, the parties to this Agreement shall cooperate with
tax counsel as reasonably requested in preparing such opinion, including
providing properly executed representation letters with respect to the treatment
of each of the Acquisition and Share Transfer as a “reorganization” within the
meaning of Section 368(a) of the Code.

5.2 Directors and Officers of Parent and the Company after Acquisition. The
Parties shall take all necessary actions so that the persons listed in Schedule
5.2 are elected as directors of Continuing Corporation and to the offices of
Continuing Corporation and the Company as listed on Schedule 5.2, effective
immediately after the Closing. EHL and those stockholders of Parent stated to be
parties thereto shall enter into a Voting Agreement in the form of Exhibit D
hereto concurrently with the execution of this Agreement.

5.3 Public Disclosure. From the date of this Agreement until the earlier of the
Closing or termination of this Agreement in accordance with its terms, the
parties shall cooperate in good faith to jointly prepare all press releases and
public announcements pertaining to this Agreement and the transactions governed
by it, and no party shall issue or otherwise make any public announcement or
communication pertaining to this Agreement or the transaction without the prior
consent of Parent and EHL, except as required by any legal requirement
applicable to the Parent or EHL, as applicable, or by the rules and regulations
of, or pursuant to any agreement of, a stock exchange or trading system on which
the capital stock of Parent is then listed. Each party will not unreasonably
delay, withhold or condition approval from the others with respect to any press
release or public announcement. If any party determines with the advice of
counsel that it is required to make this Agreement and the terms of the
transaction public or otherwise issue a press release or make public disclosure
with respect thereto, it shall, at a reasonable time before making any public
disclosure, consult with the other party regarding such disclosure, seek such
confidential treatment for such terms or portions of this Agreement or the
transaction as may be reasonably requested by the other party and disclose only
such information as is legally compelled to be disclosed.

 

45



--------------------------------------------------------------------------------

5.4 Other Actions.

(a) As promptly as practicable after execution of this Agreement, Parent will
prepare and timely file a Current Report on Form 8-K pursuant to the Exchange
Act to report the execution of this Agreement (“Acquisition Form 8-K”), which
the Company shall be given reasonable opportunity to review and comment upon
prior to filing and for which the Company shall supply descriptions of its
business and risks related to its business and required or appropriate financial
information. Promptly after the execution of this Agreement, Parent, the Company
and EHL shall also jointly issue a press release announcing the execution of
this Agreement (“Acquisition Press Release”).

(b) At least five (5) days prior to Closing, Parent shall prepare a draft Form
8-K announcing the Closing, together with, or incorporating by reference, the
financial statements prepared by the Company and such other information that may
be required to be disclosed with respect to the Acquisition in a Current Report
on Form 8-K with respect to the Acquisition (“Closing Form 8-K”), which shall be
in a form reasonably acceptable to the Company and in a format acceptable for
EDGAR filing. Prior to Closing, Parent, the Company and EHL shall jointly
prepare the press release announcing the consummation of the transactions
hereunder (“Closing Press Release”). Concurrently with the Closing, Parent shall
timely file the Closing Form 8-K with the SEC and distribute the Closing Press
Release.

(c) From the date of this Agreement until the earlier of the Closing or
termination of this Agreement in accordance with its terms, the Company, EHL and
Parent shall further cooperate with each other and use their respective
reasonable best efforts to take or cause to be taken all actions, and do or
cause to be done all things, reasonably necessary, proper or advisable on its
part under this Agreement and applicable laws to consummate the Acquisition and
the other transactions contemplated hereby as soon as practicable, including
preparing and filing as soon as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as soon as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party and/or any
Governmental Entity in order to consummate the Acquisition or any of the other
transactions contemplated hereby; provided that the foregoing shall not require
Parent or the Company to agree to any divestiture by itself or any of its
affiliates of shares of capital stock or of any business, assets or property, or
the imposition of any material limitation on the ability of any of them to
conduct their business or to own or exercise control of such assets, properties
and stock. This obligation shall include, on the part of Parent, sending a
termination letter to Continental in substantially the form of Exhibit A
attached to the Investment Management Trust Agreement by and between Parent and
Continental dated as of May 11, 2006. Subject to applicable laws relating to the
exchange of information and the preservation of any applicable attorney-client
privilege, work-product doctrine, self-audit privilege or other similar
privilege, each of the Company and Parent shall have the right to review and
comment on in advance, and to the extent practicable each will consult the other
on, all the information relating to such party, that appear in any filing made
with, or written materials submitted to, any third party and/or any Governmental
Entity in connection with the Acquisition and the other transactions
contemplated hereby. In exercising the foregoing right, each of the Company, EHL
and Parent shall act reasonably and as promptly as practicable.

 

46



--------------------------------------------------------------------------------

5.5 Required Information. In connection with the preparation of the Acquisition
Form 8-K and Acquisition Press Release, or any other statement, filing, notice
or application made by or on behalf of Parent, the Company or EHL to any third
party and/or any Governmental Entity in connection with the Acquisition or the
other transactions contemplated hereby, and subject to any applicable
contractual confidentiality obligations (which the Company, EHL or the Parent,
as applicable, shall use its commercially reasonable efforts to cause to be
waived), the Company, EHL and Parent each shall, upon request by any other party
to this Agreement, furnish the other with all information concerning themselves,
their respective directors, officers and stockholders (including the directors
of Continuing Corporation and the Company to be elected effective as of the
Closing pursuant to Section 5.2 hereof) and such other matters as may be
reasonably requested in connection with the Acquisition.

5.6 Confidentiality; Access to Information.

(a) Confidentiality. Any confidentiality agreement previously executed among the
parties shall be superseded in its entirety by the provisions of this Agreement.
Each party agrees to maintain in confidence any non-public information received
from the other party, and to use such non-public information only for purposes
of consummating the transactions contemplated by this Agreement. Such
confidentiality obligations will not apply to (i) information which was known to
the one party to this Agreement or their respective agents prior to receipt from
another party hereto; (ii) information which is or becomes generally known other
than as a result of a breach of any confidentiality agreement previously
executed by the parties hereto; (iii) information acquired by a party or their
respective agents from a third party who was not bound to an obligation of
confidentiality; and (iv) disclosure required by law applicable to the recipient
of such information. In the event this Agreement is terminated as provided in
Article VIII hereof, each party (i) will destroy or return or cause to be
returned to the other all documents and other material obtained from the other
in connection with the Acquisition contemplated hereby, and (ii) will use its
reasonable best efforts to delete from its computer systems all documents and
other material obtained from the other in connection with the Acquisition
contemplated hereby. The confidentiality obligations hereunder shall survive for
a period of three (3) years after the earlier to occur of the Closing or the
termination of this Agreement.

(b) Access to Information.

(i) Subject to any applicable contractual confidentiality obligations (which the
Company or EHL, as applicable, shall use its commercially reasonable efforts to
cause to be waived), each of the Company and EHL will afford Parent and its
financial advisors, accountants, counsel and other representatives reasonable
access during normal business hours, upon reasonable notice, to the properties,
books, records and personnel of the Company and EHL during the period prior to
the Closing to obtain all information concerning the business, including the
status of product development efforts, properties,

 

47



--------------------------------------------------------------------------------

results of operations and personnel of the Company, as Parent may reasonably
request; provided that neither the Parent nor its representatives may contact
any personnel of the Company or EHL without the prior consent of the Company’s
Chief Executive Officer or Chief Financial Officer, which consent shall not be
unreasonably withheld. No information or knowledge obtained by Parent in any
investigation pursuant to this Section 5.6 will affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Acquisition.

(ii) Subject to any applicable contractual confidentiality obligations (which
Parent shall use its commercially reasonable efforts to cause to be waived),
Parent will afford the Company and its financial advisors, underwriters,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Parent during the period prior to the Closing to obtain all
information concerning the business, including the status of business or product
development efforts, properties, results of operations and personnel of Parent,
as the Company may reasonably request; provided that neither the Company or EHL
nor its respective representatives may contact any personnel of Parent without
the prior consent of Parent’s Chief Executive Officer, which consent shall not
be unreasonably withheld. No information or knowledge obtained by the Company in
any investigation pursuant to this Section 5.6 will affect or be deemed to
modify any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Acquisition.

(iii) Each of the Company and EHL will, and will cause its auditors to,
(a) continue to provide Parent and its advisors full access to all of the
Company’s financial information used in the preparation of its Audited Financial
Statements and Unaudited Financial Statements and the financial information
furnished pursuant to Section 5.19 hereof and (b) cooperate fully with any
reviews performed by Parent or its advisors of any such financial statements or
information.

5.7 Activities of EHL Post-Closing. Concurrently with the consummation of the
Acquisition or within ten (10) business days thereafter, EHL shall change its
name to a new name not utilizing the term “ePak” or any derivative thereof or
any term otherwise relating to the business of the Company or its products or
services. Following consummation of the Acquisition, EHL shall not engage,
directly or indirectly, in any business that is competitive with or similar to
the businesses in which the Company is engaged at the time of Closing or which,
at the time of the Closing, the Company has proposed to engage.

5.8 Reasonable Efforts. Upon the terms and subject to the conditions set forth
in this Agreement, each of the parties agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Acquisition and the other transactions
contemplated by this Agreement, including using commercially reasonable efforts
to accomplish the following: (i) the taking of all reasonable acts necessary to
cause the conditions precedent set forth in

 

48



--------------------------------------------------------------------------------

Article VI to be satisfied, (ii) the obtaining of all necessary actions,
waivers, consents, approvals, orders and authorizations from Governmental
Entities and the making of all necessary registrations, declarations and filings
(including registrations, declarations and filings with Governmental Entities,
if any) in connection with the Acquisition, (iii) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement, including without limitation the consents
referred to in Schedule 2.5 of the Company Disclosure Schedule, (iv) the
defending of any suits, claims, actions, investigations or proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed and (v) the execution or delivery of any additional
instruments reasonably necessary to consummate the transactions contemplated by
this Agreement. In connection with and without limiting the foregoing, Parent
and its board of directors and the Company and its board of directors shall, if
any state takeover statute or similar statute or regulation is or becomes
applicable to the Acquisition, this Agreement or any of the transactions
contemplated by this Agreement, use its commercially reasonable efforts to
enable the Acquisition and the other transactions contemplated by this Agreement
to be consummated as promptly as practicable on the terms contemplated by this
Agreement. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be deemed to require Parent or the Company to agree to any
divestiture by itself or any of its affiliates of shares of capital stock or of
any business, assets or property, or the imposition of any material limitation
on the ability of any of them to conduct their business or to own or exercise
control of such assets, properties and stock.

5.9 Treatment as a Reorganization. None of Parent, Amalgamation Sub, Continuing
Corporation, the Company or EHL shall take any action prior to or following the
Acquisition that would reasonably be expected to cause (i) the Acquisition or
Share Transfer to fail to qualify as a “reorganization” within the meaning of
Section 368(a) of the Code or (ii) a gain recognition agreement within the
meaning of Treas. Reg. Sec. 1.367(a)-8 to be required to be filed by any of the
shareholders of EHL, including as a result of any contribution or drop-down of
the share capital of the Company to a subsidiary of Amalgamation Sub.

5.10 No Continuing Corporation Common Shares Transactions. Each recipient of
Transaction Consideration and each of the Initial Stockholders (as such term is
defined in that certain Stock Escrow Agreement, dated May 11, 2006, by and among
Parent, Don K. Rice, Russell C. Ball III, Stephen L. Brown, Arthur Spector and
Continental Stock Transfer & Trust Company) shall agree that it shall not, prior
to six month anniversary of Closing, sell, transfer or otherwise dispose of an
interest in any of the Continuing Corporation Common Shares it receives as a
result of the Acquisition or otherwise holds or acquires other than as permitted
pursuant to the Lock-Up Agreement in the form of Exhibit E.

5.11 Certain Claims. As additional consideration and a condition for the
issuance of Continuing Corporation Common Shares pursuant to this Agreement, at
Closing, EHL shall deliver to Parent a written release from EHL in a form
reasonably acceptable to Parent and the Company, by which EHL, on behalf of
itself and its directors, officers and employees (“Subject Persons”) shall
release and forever discharge, effective as of the Closing Date, the Company and

 

49



--------------------------------------------------------------------------------

its directors, officers, employees and agents, from any and all rights, claims,
demands, judgments, obligations, liabilities and damages, whether accrued or
unaccrued, asserted or unasserted, and whether known or unknown arising out of
or resulting from each Subject Person’s (i) status as a holder of an equity
interest in the Company; and (ii) employment, service, consulting or other
similar agreement entered into with the Company prior to Closing to the extent
that the basis for claims under any such agreement that survives the Closing
arise prior to the Closing, provided, however, the foregoing shall not release
any obligations of Parent or the Continuing Corporation set forth in this
Agreement or any other documents executed in connection with the transactions
contemplated hereby.

5.12 No Securities Transactions. Neither the Company or EHL nor any of their
respective officers, directors, employees, agents and representatives, directly
or indirectly, shall engage in any transactions involving the securities of
Parent prior to the time of the making of a public announcement of the
transactions contemplated by this Agreement. The Company and EHL shall use its
commercially reasonable efforts to require each of its officers, directors,
employees, agents and representatives to comply with, and notify its
shareholders of, the foregoing requirement.

5.13 No Claim Against Trust Fund. Notwithstanding anything else in this
Agreement, the Company and EHL acknowledge that they have read Parent’s final
prospectus dated May 11, 2006 and understand that Parent has established the
Trust Fund for the benefit of Parent’s public stockholders and that Parent may
disburse monies from the Trust Fund only (a) to Parent’s public stockholders in
the event they elect to convert their shares into cash in accordance with
Parent’s Charter Documents and/or the liquidation of Parent or (b) to Parent
after it consummates a business combination. The Company and EHL further
acknowledge that, if the transactions contemplated by this Agreement, or, upon
termination of this Agreement, another business combination, are not consummated
by May 11, 2008, Parent will be obligated to return to its stockholders the
amounts being held in the Trust Fund. Accordingly, the Company and EHL, for
themselves and their subsidiaries, hereby waive all rights, title, interest or
claim of any kind against Parent to collect from the Trust Fund any monies that
may be owed to them by Parent for any reason whatsoever, including but not
limited to a breach of this Agreement by Parent or any negotiations, agreements
or understandings with Parent (whether in the past, present or future), and will
not seek recourse against the Trust Fund at any time for any reason whatsoever.
This paragraph will survive this Agreement and will not expire and will not be
altered in any way without the express written consent of Parent, the Company
and EHL. Notwithstanding the foregoing, nothing herein shall prohibit EHL, the
Company, their respective shareholders or the Representative from seeking the
release of the Trust Fund to the Continuing Corporation at or following the
Closing in accordance with the terms of the applicable documents governing the
Trust Fund and Section 5.24.

5.14 Disclosure of Certain Matters. Each of Parent, the Company and EHL will
provide the others with prompt written notice of any event, development or
condition of which such party becomes aware that (a) would cause any of such
party’s representations and warranties to become materially untrue or misleading
or which may affect its ability to consummate the transactions contemplated by
this Agreement, (b) gives such party any reason to

 

50



--------------------------------------------------------------------------------

believe that it is more likely than not that any of the conditions set forth in
Article VI will not be satisfied, or (c) would require any amendment or
supplement to the Registration Statement pursuant to applicable SEC rules and
regulations.

5.15 Nasdaq Listing. Parent and the Company shall use their reasonable best
efforts to obtain the listing for trading on the Nasdaq Global Market or Nasdaq
Capital Market of the Continuing Corporation Common Shares and Continuing
Corporation Warrants.

5.16 [Reserved.]

5.17 Charter Protections; Directors’ and Officers’ Liability Insurance.

(a) All rights to indemnification for acts or omissions occurring through the
Closing Date now existing in favor of the current directors and officers of
Parent and the Company as provided in the Charter Documents of Parent or the
Company, as applicable, or in any indemnification agreements shall survive the
Acquisition and shall continue in full force and effect in accordance with their
terms.

(b) For a period of six (6) years after the Closing Date, Continuing Corporation
shall cause to be maintained in effect the current policies of directors and
officers liability insurance maintained by Parent and the Company, respectively,
(or policies of at least the same coverage and amounts containing terms and
conditions which are no less advantageous) with respect to claims arising from
facts and events that occurred prior to the Closing Date.

(c) If Continuing Corporation or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving entity of such consolidation or merger, or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, in each such case, to the extent necessary, proper
provision shall be made so that the successors and assigns of Continuing
Corporation assume the obligations set forth in this Section 5.17.

(d) The provisions of this Section 5.17 are intended to be for the benefit of,
and shall be enforceable by, each Person who will have been a director or
officer of Parent or the Company for all periods ending on or before the Closing
Date and may not be changed without the consent of Committee referred to in
Section 1.17(a).

5.18 Repayment of Obligations. Any and all indebtedness or other obligations
owed to the Company by EHL or any officer, director, shareholder, consultant,
employee or affiliate of EHL or the Company shall be repaid on or before the
Closing, including the indebtedness and other obligations described in Schedule
2.22.

 

51



--------------------------------------------------------------------------------

5.19 Certain Financial Information.

(a) Within thirty (30) days after the end of each month ending between the date
hereof and the earlier of the Closing Date and the date on which this Agreement
is terminated, the Company shall deliver to Parent unaudited consolidated
financial statements of the Company for such month, including a balance sheet,
statement of operations and statement of cash flows that are certified as
correct and complete by the Chief Executive Officer and Chief Financial Officer
of the Company, prepared in accordance with the US GAAP applied on a consistent
basis to prior periods (except as may be indicated in the notes thereto) and
fairly present in all material respects the financial position of the Company at
the date thereof and the results of its operations and cash flows for the period
indicated, except that such statements need not contain notes and may be subject
to normal adjustments that are not expected to have a Material Adverse Effect on
the Company.

(b) As soon as practicable (but no later than November 15, 2007), the Company
shall deliver to Parent the US GAAP Audited Financials for the years ended
December 31, 2006, 2005 and 2004.

5.20 [Reserved].

5.21 “HSR Act.” If required pursuant to the HSR Act, as promptly as practicable
after the date of this Agreement, Parent and the Company shall each prepare and
file the notification required of it thereunder in connection with the
transactions contemplated by this Agreement and shall promptly and in good faith
respond to all information requested of it by the Federal Trade Commission and
Department of Justice in connection with such notification and otherwise
cooperate in good faith with each other and such Governmental Entities. Parent
and the Company shall (a) promptly inform the other of any communication to or
from the Federal Trade Commission, the Department of Justice or any other
Governmental Entity regarding the transactions contemplated by this Agreement,
(b) give the other prompt notice of the commencement of any action, suit,
litigation, arbitration, proceeding or investigation by or before any
Governmental Entity with respect to such transactions and (c) keep the other
reasonably informed as to the status of any such action, suit, litigation,
arbitration, proceeding or investigation. Filing fees with respect to the
notifications required under the HSR Act shall be shared equally by Parent and
the EHL.

5.22 Company Contract Consents. As soon as practicable after the date hereof and
prior to the Closing Date, the Company and EHL shall use commercially reasonable
efforts to negotiate with each party to each of the Material Company Contracts,
if any, that would require consent to the Acquisition to remain in full force
after the Acquisition and take commercially reasonable action to obtain such
consent, in each case without change to the term or provisions of such Material
Company Contract and without the payment of any consideration (the “Company
Contract Consents”). Each Company Contract Consent shall be effective as of the
Closing Date.

 

52



--------------------------------------------------------------------------------

5.23 Parent Borrowings. Through the Closing, Parent shall be allowed to borrow
funds from its directors, officers and/or stockholders to meet its reasonable
capital requirements, with any such loans to be made only as reasonably required
by the operation of Parent in due course on a non-interest bearing basis and
repayable at Closing. The proceeds of such loans shall not be used for the
payment of salaries, bonuses or other compensation to any of Parent’s directors,
officers or stockholders.

5.24 Trust Fund Disbursement. The Trust Fund shall be dispersed to the
Continuing Corporation immediately upon the Closing with not less than
$39,354,720 being made available to Continuing Corporation and the Company for
working capital; provided, however, that from such amount (a) all liabilities of
Parent and Amalgamation Sub due and owing or incurred at or prior to the
Effective Time, shall be paid as and when due (including any loans by insiders
of Parent to Parent, which shall be paid at Closing), (b) all amounts payable to
stockholders of Parent that elect to convert their shares of Parent Common Stock
into cash, which shall be paid as soon as practicable following Closing, (c) all
Parent and Amalgamation Sub tax liabilities, which shall be paid as and when
due, (d) all professional fees related to these transactions, which shall be
paid at Closing, as well as other fees and expenses incurred by Parent and
Amalgamation Sub in connection with the Agreement and the transactions
contemplated hereby and (e) all finders fees and investment banking fees
(including those payable to EarlyBird), which shall be paid at Closing
(collectively, the “Parent Effective Time Liabilities”).

5.25 Applicable Foreign Filings. At or prior to closing, EHL and the Company
shall cause to be fulfilled those obligations and cause to be filed those
documents described on Schedule A to this Agreement.

5.26 Employment Agreements. At or prior to closing, Continuing Corporation and
each of each of Steve Dezso, Mao Shi Khoo, Chun Weng Chok, James Thomas, Jeffrey
Blaine and Don Rice shall enter into employment agreements in the form of
Exhibit F hereto and Continuing Corporation and Richard Brook shall enter into
an employment agreement in the form of Exhibit G hereto, each having such
additional terms as described in the Acquisition Form 8-K (the “Employment
Agreements”).

5.27 Management Bonus Pool. As soon as practicable after Closing, the Continuing
Corporation shall adopt a management bonus pool having an initial term of three
years and providing for the annual distribution of aggregate cash bonuses equal
to 10% of the Company’s net profits for each year ending December 31 (pro rated
for any partial years) as reported on the Company’s audited financial statements
for each such year (the “Bonus Plan”) to Steve Dezso, Mao Shi Khoo, Chun Weng
Chok, James Thomas, Jeffrey Blaine and Richard Brook and those members of the
Company’s management that, upon recommendation from Steve Dezso, are determined
as eligible to participate thereunder by the Continuing Corporation’s board of
directors or the compensation committee thereof. For the purposes of determining
the aggregate amount of funds to be allocated for distribution under the Bonus
Plan, the calculation of “net profits” shall not include expenses associated
with the issuance of EBITDA Shares and the Redemption Shares, amounts to be paid
to holders who convert their Parent Common Stock into a pro rata portion of the
Trust Fund pursuant to Section B of the Sixth Article of Parent’s Amended and
Restated Certificate of Incorporation as in effect as of the date hereof and the
exercise of the Continuing Corporation Warrants, in each case incurred or
accrued to the Company during the applicable period.

 

53



--------------------------------------------------------------------------------

5.28 Pre-Closing Amendment to Amalgamation Sub Charter. Immediately prior to the
Closing, Amalgamation Sub shall cause to be filed and become effective an
amendment to its Articles and Memorandum of Association changing its name to
“ePak International Limited” and an increasing the number of its authorized
ordinary shares to 70,000,000 and its preferred shares to 1,000,000
(“Amalgamation Sub Charter Amendment”).

5.29 Tax Matters

(a) CFC Status. The Continuing Corporation will use commercially reasonable
efforts to not sell or issue any shares of the Continuing Corporation or any
subsidiary to any person or entity if such sale or issuance of shares would
cause the Continuing Corporation or any subsidiary to be a CFC. The Continuing
Corporation makes no representation or warranty with respect to sales of its
capital stock by holders thereof. The Continuing Corporation will provide prompt
written notice to the recipients of Transaction Consideration that are subject
to taxation in the United States (each, a “US Shareholder”) if at any time the
Continuing Corporation becomes aware that it or any subsidiary may, or has,
become a CFC. Upon request of a US Shareholder from time to time, subject to
obtaining the consent of its shareholders to release such information, the
Continuing Corporation will promptly provide in writing such information in its
possession concerning its and its subsidiaries’ shareholders and, to the
Continuing Corporation’s actual knowledge, the direct and indirect interest
holders in each shareholder sufficient for such US Shareholder to determine that
the Continuing Corporation and any subsidiary is not a CFC. In addition, the
Continuing Corporation will cooperate in good faith with the US Shareholders and
their tax advisors to take any and all commercially reasonable actions as
requested by the US Shareholders to avoid it or any subsidiary becoming and to
mitigate the impact on the US Shareholders of becoming or being a CFC.

(b) PFIC Status. The Continuing Corporation will use, and cause each direct and
indirect subsidiary to use, commercially reasonable efforts to conduct its
affairs such that it will not cause the Continuing Corporation or any of its
direct or indirect subsidiaries to be a PFIC for the current year or any
subsequent year. The Continuing Corporation agrees to make available to any US
Shareholder upon request, the books and records of the Continuing Corporation
and its direct and indirect subsidiaries, and to provide information to such US
Shareholder with respect to the Continuing Corporation’s or any subsidiary’s
status or potential status as a PFIC. Upon a determination by the Continuing
Corporation, any US Shareholder or any taxing authority that the Continuing
Corporation or any direct or indirect subsidiary has been or is likely to become
a PFIC, the Continuing Corporation will provide any US Shareholder with all
information reasonably available to the Continuing Corporation or any of its
subsidiaries to permit such US Shareholder to (i) accurately prepare all Tax
returns and comply with any reporting requirements as a result of such
determination and (ii) make any election (including, without limitation, a
“qualified electing fund” election under Section 1295 of the Code), with respect
to the Continuing Corporation or any of its direct or indirect subsidiaries, and
comply with any reporting or other requirements incident to such election. If a
determination is made by

 

54



--------------------------------------------------------------------------------

the Continuing Corporation, any US Shareholder or any taxing authority that the
Continuing Corporation is a PFIC for a particular year, then for such year and
for each year thereafter, the Continuing Corporation will also provide the US
Shareholders with a completed “PFIC Annual Information Statement” as required by
Treasury Regulation Section 1.1295-1(g) and otherwise comply with applicable
Treasury Regulation requirements. The Continuing Corporation will promptly
notify the US Shareholders of any assertion by the Internal Revenue Service that
the Continuing Corporation or any of its subsidiaries is or is likely to become
a PFIC.

ARTICLE VI

CONDITIONS TO THE TRANSACTION

6.1 Conditions to Obligations of Each Party to Effect the Acquisition. The
respective obligations of each party to this Agreement to effect the Acquisition
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:

(a) Parent Stockholder Approval. The Acquisition and Reincorporation Proposal
and Continuing Corporation Plan proposals shall have been duly approved and
adopted by the stockholders of Parent by the requisite vote under the laws of
the State of Delaware.

(b) Parent Common Stock. Persons who hold twenty percent (20%) or more of the
shares of Parent Common Stock issued in Parent’s initial public offering of
securities shall not have exercised their rights to convert their shares into a
pro rata share of the Trust Fund in accordance with Parent’s Charter Documents.

(c) Stock Quotation or Listing. The Continuing Corporation Common Shares and
Continuing Corporation Warrants shall be approved for listing on the Nasdaq
Global Market or Nasdaq Capital Market and there will be no action or proceeding
pending or threatened against Continuing Corporation by the NASD to prohibit or
terminate the quotation of Continuing Corporation Common Shares or Continuing
Corporation Warrants on Nasdaq.

(d) Registration Statement Effective. The Registration Statement shall have been
declared effective by the SEC.

(e) HSR Act. All specified waiting periods under the HSR Act, if applicable,
shall have expired and no Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Acquisition illegal or
otherwise prohibiting consummation of the Acquisition, substantially on the
terms contemplated by this Agreement.

(f) No Order. No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which has the effect of making the Acquisition illegal or
otherwise prohibiting consummation of the Acquisition, substantially on the
terms contemplated by this Agreement.

 

55



--------------------------------------------------------------------------------

(g) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Acquisition shall be in effect, nor shall any proceeding
brought by an administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign, seeking any of the foregoing
be threatened or pending.

(h) Escrow Agreement. The Escrow Agent shall have executed and delivered to the
Parent and the Company the Escrow Agreement, and such Escrow Agreement shall be
in full force and effect.

6.2 Additional Conditions to Obligations of EHL and the Company. The obligations
of the EHL and the Company to consummate and effect the Acquisition shall be
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by
EHL:

(a) Representations and Warranties. Each representation and warranty of Parent
and Amalgamation Sub contained in this Agreement that is (i) qualified as to
materiality shall have been true and correct (A) as of the date of this
Agreement and (B) on and as of the Closing Date, with the same force and effect
as if made on the Closing Date (other than such representations and warranties
as of a specified date, which shall be true and correct as of such date) and
(ii) not qualified as to materiality shall have been true and correct in all
material respects (A) as of the date of this Agreement and (B) on and as of the
Closing Date, with the same force and effect as if made on the Closing Date
(other than such representations and warranties as of a specified date, which
shall be true and correct as of such date). The Company shall have received a
certificate with respect to the foregoing signed on behalf of Parent and
Amalgamation Sub by an authorized officer of Parent (“Parent Closing
Certificate”).

(b) Agreements and Covenants. Parent and Amalgamation Sub shall have performed
or complied with all agreements and covenants required by this Agreement to be
performed or complied with by them on or prior to the Closing Date, except to
the extent that any failure to perform or comply (other than a willful or
intentional failure to perform or comply by Parent) does not, and will not,
constitute a Material Adverse Effect with respect to Parent or Amalgamation Sub,
and the Parent Closing Certificate shall include a provision to such effect.

(c) No Litigation. No action, suit or proceeding shall be pending or overtly
threatened before any Governmental Entity which is reasonably likely to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) affect materially and adversely or
otherwise encumber the title of the Continuing Corporation Common Shares to be
issued in connection with the Acquisition and no order, judgment, decree,
stipulation or injunction to any such effect shall be in effect.

 

56



--------------------------------------------------------------------------------

(d) Consents. Parent shall have obtained all consents, waivers and approvals
required to be obtained by it in connection with the consummation of the
transactions contemplated hereby, other than consents, waivers and approvals the
absence of which, either alone or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on Parent and the Parent Closing
Certificate shall include a provision to such effect.

(e) Material Adverse Effect. No Material Adverse Effect with respect to Parent
or Amalgamation Sub shall have occurred since the date of this Agreement.

(f) SEC Compliance. Immediately prior to Closing, Parent shall be in compliance
with the reporting requirements under the Exchange Act.

(g) Opinion of Counsel. The Company shall have received from Graubard Miller,
Parent’s counsel, an opinion of counsel in substantially the form of Exhibit H
annexed hereto.

(h) Resignations. The persons listed in Schedule 6.2(h) shall have resigned from
all of their positions and offices with Parent and Amalgamation Sub.

(i) Trust Fund. Parent shall have made appropriate arrangements to have the
Trust Fund, which shall contain no less than the amount referred to in
Section 3.25, dispersed immediately upon the Closing in accordance with
Section 5.24.

(j) Employment Agreements. The Employment Agreements between Continuing
Corporation and/or the Company and, separately, each of Steve Dezso, Mao Shi
Khoo, Chun Weng Chok, James Thomas, Jeffrey Blaine and Richard Brook shall have
been executed and delivered at Closing by Continuing Corporation and/or the
Company, as applicable, and shall be enforceable against Continuing Corporation
and/or the Company, as applicable.

(k) Voting Agreement. The voting agreement in the form of Exhibit D, hereto
(“Voting Agreement”) shall be in full force and effect, and the designees
contemplated thereby shall have been elected to Continuing Corporation’s and the
Company’s Board of Directors.

(l) Registration Rights Agreement. The Registration Rights Agreement between
each recipient of Transaction Consideration and Continuing Corporation in the
form of Exhibit I shall have been executed and delivered by the Continuing
Corporation.

(m) Transfer of Amalgamation Sub Shares. The currently outstanding capital
shares of Amalgamation Sub that are owned by Mr. Rice as nominee for Parent
shall be transferred by Mr. Rice to Parent for nominal consideration.

(n) Amalgamation Sub Charter Amendment. The Amalgamation Sub Charter Amendment
shall have been affected as required under this Agreement.

 

57



--------------------------------------------------------------------------------

(o) Other Deliveries. At or prior to Closing, Parent shall have delivered to the
Company (i) copies of resolutions and actions taken by Parent’s and Amalgamation
Sub’s board of directors and stockholders in connection with the approval of
this Agreement and the transactions contemplated hereunder, and (ii) such other
documents or certificates as shall reasonably be required by the Company and its
counsel in order to consummate the transactions contemplated hereunder.

6.3 Additional Conditions to the Obligations of Parent and Amalgamation Sub. The
obligations of Parent and Amalgamation Sub to consummate and effect the
Acquisition shall be subject to the satisfaction at or prior to the Closing Date
of each of the following conditions, any of which may be waived, in writing,
exclusively by Parent:

(a) Representations and Warranties. Each representation and warranty of the
Company and EHL contained in this Agreement that is (i) qualified as to
materiality shall have been true and correct (A) as of the date of this
Agreement and (B) on and as of the Closing Date, with the same force and effect
as if made on the Closing Date (other than such representations and warranties
as of a specified date, which shall be true and correct as of such date) and
(ii) not qualified as to materiality shall have been true and correct in all
material respects (A) as of the date of this Agreement and (B) on and as of the
Closing Date (other than such representations and warranties as of a specified
date, which shall be true and correct as of such date). Parent shall have
received a certificate with respect to the foregoing signed on behalf of the
Company by an authorized officer of the Company (“Company Closing Certificate”).

(b) Agreements and Covenants. The Company and EHL shall have performed or
complied with all agreements and covenants required by this Agreement to be
performed or complied with by them at or prior to the Closing Date except to the
extent that any failure to perform or comply (other than a willful or
intentional failure to perform or comply by the Company) does not, and will not,
constitute a Material Adverse Effect on the Company, and the Company Closing
Certificate shall include a provision to such effect.

(c) No Litigation. No action, suit or proceeding shall be pending or overtly
threatened before any Governmental Entity which is reasonably likely to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) affect materially and adversely the
right of Parent to own, operate or control any of the material assets and
operations of the Continuing Corporation following the Acquisition and no order,
judgment, decree, stipulation or injunction to any such effect shall be in
effect.

(d) Consents. The Company and EHL shall have obtained all consents, waivers,
permits and approvals required to be obtained by the Company or EHL in
connection with the consummation of the transactions contemplated hereby, other
than consents, waivers and approvals the absence of which, either alone or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect on the Company and the Company Closing Certificate shall include a
provision to such effect.

 

58



--------------------------------------------------------------------------------

(e) Material Adverse Effect. No Material Adverse Effect with respect to the
Company or EHL shall have occurred since the date of this Agreement.

(f) Opinion of Singapore Counsel. Parent shall have received from Yeo Wee Kiong
Law Corporation, counsel to the Company, an opinion of counsel in substantially
the form of Exhibit J annexed hereto.

(g) Opinion of Hong Kong Counsel. Parent shall have received from Mallesons
Stephen Jaques, counsel to the Company, an opinion of counsel in substantially
the form of Exhibit K annexed hereto.

(h) Resignations. The persons listed in Schedule 6.3(h) shall have resigned from
their positions and offices with the Company.

(i) Derivative Securities. There shall be outstanding no options, warrants or
other derivative securities entitling the holders thereof to acquire shares of
Company Common Stock or other securities of the Company.

(j) Employment Agreements. The Employment Agreements shall have been executed
and delivered at Closing by each of Steve Dezso , Mao Shi Khoo, Chun Weng Chok,
James Thomas, Jeffrey Blaine and Richard Brook and shall be enforceable against
each such Person.

(k) Voting Agreement. The Voting Agreement shall be in full force and effect and
the designees contemplated thereby shall have been elected to Continuing
Corporation’s and the Company’s Board of Directors.

(l) US GAAP Audited Financials. Parent shall have received the US GAAP Audited
Financials.

(m) June 30, 2007 EBITDA. Neither the Pre-Closing EBITDA Calculation nor any
other information known to any party shall indicate that the Company had EBITDA
for the 12 months ending June 30, 2007 of less than $5,673,750.

(n) Recipient Certificates. Each Person that is to receive Transaction
Consideration at the Closing shall have executed and delivered to Continuing
Corporation a Recipient Certificate.

(o) Other Deliveries. At or prior to Closing, the Company and EHL shall have
delivered to Parent: (i) copies of resolutions and actions taken by EHL’s and
the Company’s respective board of directors and shareholders in connection with
the adoption and approval of this Agreement and the transactions contemplated
hereunder, and (ii) such other documents or certificates as shall reasonably be
required by Parent and its counsel in order to consummate the transactions
contemplated hereunder.

 

59



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

7.1 Indemnification.

(a) Subject to the terms and conditions of this Article VII (including without
limitation the limitations set forth in Section 7.3), Parent, the Continuing
Corporation and their respective officers, directors and affiliates (the “Parent
Indemnitees”) shall be indemnified, defended and held harmless by EHL and its
shareholders from and against all Losses asserted against, resulting to, imposed
upon, or incurred by any Parent Indemnitee by reason of, arising out of or
resulting from:

(i) the inaccuracy or breach of any representation or warranty of the Company
contained in or made pursuant to this Agreement, any Schedule or any certificate
delivered by the Company to Parent pursuant to this Agreement with respect
hereto or thereto in connection with the Closing; or

(ii) the non-fulfillment or breach of any covenant or agreement of the Company
contained in this Agreement.

(b) Subject to the terms and conditions of this Article VII (including without
limitation the limitations set forth in Section 7.3), EHL and the recipients of
the Transaction Consideration (it being expressly agreed that the shareholders
of EHL, upon the receipt of any Transaction Consideration, will be third party
beneficiaries of the provisions of this Article VII) and their respective
officers, directors, and affiliates (the “Recipient Indemnitees”) shall be
indemnified, defended and held harmless by Continuing Corporation, from and
against all Losses asserted against, resulting to, imposed upon, or incurred by
any Recipient Indemnitee by reason of, arising out of or resulting from:

(i) the inaccuracy or breach of any representation or warranty of Parent or
Amalgamation Sub contained in or made pursuant to this Agreement, any Schedule
or any certificate delivered by Parent to the Company pursuant to this Agreement
with respect hereto or thereto in connection with the Closing;

(ii) the non-fulfillment or breach of any covenant or agreement of the Parent,
Amalgamation Sub or the Continuing Corporation contained in this Agreement; or

(iii) the excess of any Parent Effective Time Liabilities over such amount
determined pursuant to Section 1.7(b)(xi).

(c) As used in this Article VII, the term “Losses” shall include all losses,
liabilities, damages, judgments, awards, orders, penalties, settlements, costs
and expenses

 

60



--------------------------------------------------------------------------------

(including, without limitation, interest, penalties, court costs and reasonable
legal fees and expenses) including those arising from any demands, claims,
suits, actions, costs of investigation, notices of violation or noncompliance,
causes of action, proceedings and assessments whether or not made by third
parties or, in the case of demands, claims, suits, actions, notices of violation
or noncompliance, causes of action and proceedings made by third parties,
whether or not ultimately determined to be valid. Solely for the purpose of
determining the amount of any Losses (and not for determining any breach) for
which Parent Indemnitee may be entitled to indemnification pursuant to Article
VII, any representation or warranty contained in this Agreement that is
qualified by a term or terms such as “material,” “materially,” or “Material
Adverse Effect” shall be deemed made or given without such qualification and
without giving effect to such words.

(d) For purposes of clarity, Section 5.27 will not be subject to the
indemnification obligations of this Article VII.

(e) The term “Indemnitees” shall mean the Recipient Indemnitees in contexts in
which Continuing Corporation is required to provide indemnification hereunder
and shall mean Parent Indemnitees in contexts in which EHL is required to
provide indemnification hereunder. The term “Indemnifying Party” shall mean the
Party providing indemnification hereunder.

7.2 Indemnification of Third Party Claims. The indemnification obligations and
liabilities under Section 7.1 of this Article VII with respect to actions,
proceedings, lawsuits, investigations, demands or other claims brought against
Indemnitee by a Person other than a Party hereto (a “Third Party Claim”) shall
be subject to the following terms and conditions:

(a) Notice of Claim.

(i) With respect to Parent Indemnitees, Continuing Corporation, acting through
the Committee, will give the Representative prompt written notice after
receiving written notice of any Third Party Claim (a “Notice of Claim”), which
Notice of Third Party Claim shall set forth (i) a brief description of the
nature of the Third Party Claim, (ii) the total amount of the actual
out-of-pocket Loss or the estimated Loss to the extent that Losses with respect
to such Third Party Claim are not known by the Parent Indemnitee or determinable
at such time (including any costs or expenses which have been or are estimated
to be incurred in connection therewith), and (iii) whether such Loss may be
covered (in whole or in part) under any insurance and the estimated amount of
such Loss which may be covered under such insurance, and the Representative
shall be entitled to participate in the defense of the Third Party Claim at its
expense.

(ii) With respect to Recipient Indemnitees, Recipient Indemnitees, acting
through the Representative, will give the Committee and the Board of Directors
of Continuing Corporation prompt written Notice of Claim which shall set forth
(i) a brief description of the nature of the Third Party Claim, (ii) the total
amount of the actual out-of-pocket Loss or the estimated Loss to the extent that
Losses with respect to such Third

 

61



--------------------------------------------------------------------------------

Party Claim are not known by the Representative or determinable at such time
(including any costs or expenses which have been or are estimated to be incurred
in connection therewith), and (iii) whether such Loss may be covered (in whole
or in part) under any insurance and the estimated amount of such Loss which may
be covered under such insurance, and the Representative shall be entitled to
participate in the defense of the Third Party Claim at its expense.

(b) Defense. The Indemnifying Party shall have the right, at its option (subject
to the limitations set forth in subsection 7.2(c) below) and at its own expense,
by written notice to the Indemnitee, to assume the entire control of, subject to
the right of Indemnitee to participate (at its expense and with counsel of its
choice) in, the defense, compromise or settlement of the Third Party Claim as to
which such Notice of Claim has been given, and shall be entitled to appoint a
recognized and reputable counsel reasonably acceptable to Indemnitee to be the
lead counsel in connection with such defense. If the Indemnifying Party is
permitted and elects to assume the defense of a Third Party Claim:

(i) the Indemnifying Party shall diligently and in good faith defend such Third
Party Claim and shall keep the Indemnitee reasonably informed of the status of
such defense; provided, however, that Indemnitee shall have the right to approve
any settlement, which approval shall not be unreasonably delayed, withheld or
conditioned; and

(ii) Indemnitee shall cooperate fully in all respects with the Indemnifying
Party in any such defense, compromise or settlement thereof, including, without
limitation, the selection of counsel, and Indemnitee shall make available to the
Indemnifying Party all pertinent information and documents under its control.

(c) Limitations of Right to Assume Defense. The Indemnifying Party shall not be
entitled to assume control of such defense if (i) the Third Party Claim relates
to or arises in connection with any criminal proceeding, action, indictment,
allegation or investigation against the Indemnitee; or (ii) the Third Party
Claim seeks an injunction or equitable relief against Indemnified Party.

(d) Other Limitations. Failure to give prompt Notice of Claim or to provide
copies of relevant available documents or to furnish relevant available data
shall not constitute a defense (in whole or in part) to any Third Party Claim by
Indemnified Party against the Indemnifying Party and shall not affect the
Indemnifying Party’s duty or obligations under this Article VII, except to the
extent (and only to the extent that) such failure shall have adversely affected
the ability of the Indemnifying Party to defend against or reduce its liability
or caused or increased such liability or otherwise caused the damages for which
the Indemnifying Party is obligated to be greater than such damages would have
been had Indemnitee given the Indemnifying Party prompt notice hereunder.
Indemnitee shall not settle any action related to a Third Party Claim without
the written consent of the Indemnifying Party, which consent shall not be
unreasonably delayed, withheld or conditioned. Indemnitee shall make available
to the Indemnifying Party all relevant records and other relevant materials
required or reasonably

 

62



--------------------------------------------------------------------------------

requested by them and in the possession or under the control of Indemnitee, for
the use of the Indemnifying Party and its representatives in defending any such
action, and shall in other respects give reasonable cooperation in such defense.

(e) Failure to Defend. If the Indemnifying Party, within a commercially
reasonable time after receiving a Notice of Claim, fails to defend such Third
Party Claim actively and in good faith, Indemnitee will (upon further written
notice) have the right to undertake the defense, compromise or settlement of
such Third Party Claim as it may determine in its reasonable discretion,
provided that the Indemnifying Party shall have the right to approve any
settlement, which approval will not be unreasonably delayed, withheld or
conditioned.

(f) Indemnitee’s Rights. Anything in this Section 7.2 to the contrary
notwithstanding, the Indemnifying Party shall not, without the written consent
of Indemnitee, which consent will not be unreasonably delayed, withheld or
conditioned, settle or compromise any action or consent to the entry of any
judgment which does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to Indemnitee of a full and unconditional release
from all liability and obligation in respect of such action without any payment
by Indemnitee.

(g) Indemnifying Party Consent. Unless the Indemnifying Party has consented to a
settlement of a Third Party Claim, the amount of the settlement shall not be a
binding determination of the amount of the Loss and such amount shall be
determined in accordance with the provisions of the Escrow Agreement.

(h) Insurance Effect. To the extent that any Losses that are subject to
indemnification pursuant to this Article VII are covered by insurance,
Indemnitee shall use commercially reasonable efforts to obtain the maximum
recovery under such insurance; provided that Indemnitee shall nevertheless be
entitled to bring a claim for indemnification under this Article VII in respect
of such Losses. The existence of a claim by Indemnitee for monies from an
insurer or against a third party in respect of any Loss shall not, however,
delay any payment pursuant to the indemnification provisions contained herein
and otherwise determined to be due and owing by the Indemnifying Party. If
Indemnitee has received the payment required by this Agreement from the
Indemnifying Party in respect of any Loss and later receives proceeds from
insurance or other amounts in respect of such Loss, then it shall hold such
proceeds or other amounts in trust for the benefit of the Indemnifying Party and
shall pay to the Indemnifying Party, as promptly as practicable after receipt
thereof by the Indemnitee, a sum equal to the amount of such proceeds or other
amount received, up to the aggregate amount of any payments received from the
Indemnifying Party pursuant to this Agreement in respect of such Loss.
Notwithstanding any other provisions of this Agreement, it is the intention of
the parties that no insurer or any other third party shall be (i) entitled to a
benefit it would not be entitled to receive in the absence of the foregoing
indemnification provisions, or (ii) relieved of the responsibility to pay any
claims for which it is obligated.

(i) Tax Benefits. Any amount payable pursuant to this Article VII shall be
decreased to the extent of any Tax benefit actually realized by the Indemnitees
arising out of an

 

63



--------------------------------------------------------------------------------

indemnifiable Loss. The Indemnifying Party and the Indemnitees shall cooperate
in good faith in providing each other the information necessary to determine the
Tax benefits, as the case may be, in each case. For purposes of this Agreement,
an Indemnitee shall be deemed to have “actually realized” a net Tax benefit to
the extent that, and at such time as, the amount of Taxes payable by such
Indemnitee is reduced below the amount of Taxes that such Indemnitee would be
required to pay but for the receipt of the indemnity payment or the incurrence
or payment of such Loss or Tax, as the case may be. The amount of any increase
or reduction hereunder shall be adjusted to reflect any final determination
(which shall include the execution of Form 870-AD or successor form) with
respect to the Indemnitee’s liability for Taxes, and payments between the
parties to this Agreement to reflect such adjustment shall be made if necessary.

7.3 Limitations on Indemnification.

(a) Survival: Time Limitation. The representations, warranties, covenants and
agreements in this Agreement or in any writing delivered by a Party to another
in connection with this Agreement (including any closing certificates pursuant
to Section 6.3) shall survive the Closing until the expiration of the Escrow
Period, except for the obligation of the Continuing Corporation to issue the
Transaction Consideration and any covenants and agreements which by their terms
must be performed after the expiration of the Escrow Period.

(b) Continuation of Claim. Any claim made by a party hereunder shall be
preserved despite the subsequent expiration of the Escrow Period and any claim
set forth in a Notice of Claim sent prior to the expiration of the Escrow Period
shall survive until final resolution thereof. Except as set forth in the
immediately preceding sentence, no claim for indemnification under this Article
VII shall be brought after the end of the Escrow Period.

(c) Deductible. No amount shall be payable to the Parent Indemnitees or the
Recipient Indemnitees under Article VII unless and until the aggregate amount of
all indemnifiable Losses of the Parent Indemnitees or the Recipient Indemnitees,
as the case may be, otherwise payable exceeds $250,000 (the “Deductible”), in
which event the amounts payable shall be only those amounts then in excess of
the Deductible and all future amounts that become payable under Section 7.1 from
time to time thereafter, provided that the obligation of the Continuing
Corporation to issue the Transaction Consideration and obligations pursuant to
covenants and agreements which by their terms must be performed after the
Effective Date shall not be subject to such limitation.

(d) Aggregate Amount Limitation. The aggregate liability of the Indemnifying
Parties for Losses pursuant to Section 7.1 to the Parent Indemnitees shall not
in any event exceed the aggregate number of Escrow Shares, which shall be the
sole and exclusive source for the payment of any such liabilities, and the
aggregate liability of the Indemnifying Parties for Losses pursuant to
Section 7.1 to the Recipient Indemnitees shall not in any event exceed the
number of Continuing Corporation Common Shares equal to the initial aggregate
number of Escrow Shares, provided that the obligation of the Continuing
Corporation to issue Transaction Consideration and obligations pursuant to
covenants and agreements which by their terms must be performed after the
Effective Date shall not be subject to such limitation.

 

64



--------------------------------------------------------------------------------

7.4 Exclusive Remedy. Each potential Indemnitee hereby acknowledges and agrees
that, from and after the Closing, its sole remedy with respect to any and all
claims for money damages arising out of or relating to this Agreement and the
transactions contemplated hereby shall be pursuant and subject to the
requirements of the indemnification provisions set forth in this Article VII.
Notwithstanding any of the foregoing, nothing contained in this Article VII
shall in any way impair, modify or otherwise limit Parent’s, Continuing
Corporation, the Company’s, the Representative’s or EHL’s right to bring any
claim, demand or suit against the other party based upon such other party’s
actual fraud or intentional or willful misrepresentation, it being understood
that a mere breach of a representation and warranty, without intentional or
willful misrepresentation, does not constitute fraud; provided that the
aggregate liability of any Indemnifying Party for Losses arising from actual
fraud or intentional or willful misrepresentation shall not in any event exceed
the aggregate Transaction Consideration.

7.5 Adjustment to Transaction Consideration. Amounts paid for indemnification
under Article VII shall be deemed to be an adjustment to the value of the
Transaction Consideration, except as otherwise required by Law.

7.6 Representative and Committee Capacities. The Parties acknowledge that the
Representative and any member of the Committee’s obligations under this Article
VII are to act solely as a representative or agent in the manner set forth
herein and in the Escrow Agreement with respect to the obligations under this
Article VII and that no such Person acting in such capacity shall have any
personal responsibility for any expenses incurred by him in such capacity or any
payments to Indemnitee as a result of such indemnification obligations other
than in its capacity as an Indemnifying Party as otherwise provided hereby.
Out-of-pocket expenses of any such Person representing the interest of the
Indemnitee for attorneys’ fees and other costs shall be borne by Indemnitee,
which may, in turn, make a claim for reimbursement thereof against the
Indemnifying Party upon the claim with respect to which such expenses are
incurred becoming an Established Claim (as defined in the Escrow Agreement). The
parties further acknowledge that all actions to be taken by Indemnitee pursuant
to this Article VII shall be taken on its behalf by the Representative or
Committee (as applicable) in accordance with the provisions of the Escrow
Agreement. The agency of the Representative may be changed by the holders of a
majority in interest of the outstanding shares of EHL or, following the
liquidation of EHL, a majority in interest of the Continuing Corporation Common
Shares held buy the members of EHL as of the time of such final liquidation
(collectively, the “Majority EHL Holders”), in each case from time to time upon
not less than ten (10) days’ prior written notice to Representative and the
Continuing Corporation. No bond shall be required of the Representative, and the
Representative shall receive reasonable reimbursement for fees and expenses
incurred in good faith arising out of or in connection with the acceptance or
administration of his duties under this Agreement or the Escrow Agreement, such
fees and expenses shall be deducted from the Escrow Fund (as defined in the
Escrow Agreement). If the Representative shall die, become disabled or otherwise
be unable to fulfill his responsibilities as agent for the purposes of this
Agreement or the Escrow Agreement, then the Majority EHL Holders shall, within
ten (10) days after such death or disability, appoint a successor agent and,
promptly thereafter, shall notify Escrow Agreement and the Continuing
Corporation of the identity of such successor. Any such successor shall become
the “Representative” for purposes of this Agreement and the Escrow Agreement. If
for any reason there is no Representative at any time, all references herein to
the Representative shall be deemed to refer to the Majority EHL Holders.

 

65



--------------------------------------------------------------------------------

7.7 Payment of Indemnification Obligation of Continuing Corporation to Recipient
Indemnitees. Any payment for the indemnification obligations of Continuing
Corporation to the Recipient Indemnitees under this Article VII shall be made
through the issuance of the number of Continuing Corporation Common Shares equal
to the difference obtained by subtracting (i) the number of Transaction Shares
plus the number of shares issuable upon the exercise of the Assumed Options from
(ii) that number of Transaction Shares plus the number of shares issuable upon
the exercise of the Assumed Options that would have been issued or issuable at
the Closing pursuant to Section 1.7 had the Ascend Trust Value been reduced by
the amount of the Losses subject to such indemnification, in each case after
giving effect to the Transaction Share True-up.

ARTICLE VIII

TERMINATION

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by mutual written agreement of Parent and EHL at any time;

(b) by EHL if the Acquisition shall not have been consummated by December 31,
2007 for any reason; provided, however, that if by such date all of the
conditions set forth in Sections 6.1 and 6.3 of this Agreement have been
satisfied or properly waived in accordance with the terms of this Agreement,
with the exception of the conditions set forth in Section 6.1(a), (c) and (d),
and if, but for its lack of receiving (1) final SEC clearance of the
registration statement and/or proxy statement and/or the meeting of Parent’s
stockholders has not yet taken place and/or (2) approval from Nasdaq of its
Nasdaq listing application, the Parent has taken all commercially reasonable
actions (excluding those actions solely in the control of the Company) to
satisfy the conditions set forth in Section 6.1(a), (c) and (d), including
filing the registration statement and proxy statement with the SEC as
contemplated by this Agreement and responding to all SEC comments in a
reasonably timely manner and filing the Nasdaq listing application, such date
shall be extended to February 13, 2008; and provided further, that the right to
terminate this Agreement under this Section 8.1(b) shall not be available to EHL
if any of its or its Affiliates actions or failure to act has been a principal
cause of or resulted in the failure of the Acquisition to occur on or before
such date and such action or failure to act constitutes a breach of this
Agreement;

(c) by either Parent or EHL if a Governmental Entity shall have issued an order,
decree, judgment or ruling or taken any other action, in any case having the
effect of permanently restraining, enjoining or otherwise prohibiting the
Acquisition, which order, decree, ruling or other action is final and
nonappealable;

(d) by EHL, upon a material breach of any representation, warranty, covenant or
agreement on the part of Parent set forth in this Agreement, or if any
representation or

 

66



--------------------------------------------------------------------------------

warranty of Parent shall have become untrue, in either case such that the
conditions set forth in Article VI would not be satisfied as of the time of such
breach or as of the time such representation or warranty shall have become
untrue, provided, that if such breach by Parent is curable by Parent prior to
the Closing Date, then EHL may not terminate this Agreement under this
Section 8.1(d) for thirty (30) days after delivery of written notice from EHL to
Parent of such breach, provided Parent continues to exercise commercially
reasonable efforts to cure such breach (it being understood that EHL may not
terminate this Agreement pursuant to this Section 8.1(d) if it shall have
materially breached this Agreement and such breach has not been cured or if such
breach by Parent is cured during such thirty (30)-day period);

(e) by Parent, upon a material breach of any representation, warranty, covenant
or agreement on the part of the Company or EHL set forth in this Agreement, or
if any representation or warranty of the Company or EHL shall have become
untrue, in either case such that the conditions set forth in Article VI would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
breach is curable by the Company prior to the Closing Date, then Parent may not
terminate this Agreement under this Section 8.1(e) for thirty (30) days after
delivery of written notice from Parent to the Company of such breach, provided
the Company continues to exercise commercially reasonable efforts to cure such
breach (it being understood that Parent may not terminate this Agreement
pursuant to this Section 8.1(e) if it shall have materially breached this
Agreement and such breach has not been cured or if such breach by the Company or
EHL is cured during such thirty (30)-day period);

(f) by EHL or Parent, if, at the Special Meeting (including any adjournments
thereof), this Agreement and the transactions contemplated thereby shall fail to
be approved and adopted by the affirmative vote of the holders of Parent Common
Stock required under Parent’s certificate of incorporation, or the holders of
20% or more of the number of shares of Parent Common Stock issued in Parent’s
initial public offering and outstanding as of the date of the record date of the
Special Meeting exercise their rights to convert the shares of Parent Common
Stock held by them into cash in accordance with Parent’s certificate of
incorporation; or

(g) by Parent if the Company had EBITDA for the 12 months ended June 30, 2007 of
less than $5,673,500.

8.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.1 above will be effective immediately upon (or, if the
termination is pursuant to Section 8.1(d) or Section 8.1(e) and the proviso
therein is applicable, thirty (30) days after) the delivery of written notice of
the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Acquisition shall be abandoned, except
for and subject to the following: (i) Sections 5.6, 5.13, 8.2 and 8.3 and
Article X (General Provisions) shall survive the termination of this Agreement,
and (ii) nothing herein shall relieve any party from liability for any breach of
this Agreement, including a breach by a party electing to terminate this
Agreement pursuant to Section 8.1(b) caused by the action or failure to act of
such party constituting a principal cause of or resulting in the failure of the
Acquisition to occur on or before the date stated therein.

 

67



--------------------------------------------------------------------------------

8.3 Fees and Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses whether or not the Acquisition is consummated; provided,
however, that if the Acquisition is consummated, the expenses of the Company and
EHL shall be borne, at the discretion of the Company’s management, by either EHL
or the Company.

ARTICLE IX

DEFINED TERMS

Terms defined in this Agreement are organized alphabetically as follows,
together with the Section and, where applicable, paragraph, number in which
definition of each such term is located:

 

“AAA”

   Section 10.12

“Acquisition”

   Recital A

“Acquisition and Reincorporation Approval”

   Section 5.1(b)

“Acquisition Form 8-K”

   Section 5.4(a)

“Acquisition Press Release”

   Section 5.4(a)

“Actual Issuance”

   Section 1.7(b)(xi)

“Affiliate”

   Section 10.2(f)

“Agreement”

   Heading

“Amalgamation”

   Section 1.1

“Amalgamation Sub Charter Amendment”

   Section 5.28

“Amalgamation Sub Charter Documents”

   Section 3.2(b)

“Amalgamation Sub Common Shares”

   Section 1.6

“Applicable Corporate Laws”

   Recital A

“Approvals”

   Section 2.1(a)

“Ascend Charter Documents”

   Section 3.2(b)

“Ascend Outstanding Shares”

   Section 1.7(b)(ii)

“Ascend Trust Value”

   Section 1.7(b)(i)

“Ascend Trust Value Calculation”

   Section 1.7(b)(vii)

“Assumed Options”

   Section 1.7(f)(i)

“Assumed Option Shares”

   Section 1.7(b)(vi)

“Audited Financial Statements”

   Section 2.7(a)

“Blue Sky Laws”

   Section 2.5(a)

“Bonus Plan”

   Section 5.27

“CFC”

   2.15(b)(ix)

“Closing”

   Section 1.2

“Closing Date”

   Section 1.2

“Closing Form 8-K

   Section 5.4(b)

“Closing Press Release”

   Section 5.4(b)

 

68



--------------------------------------------------------------------------------

“Code”

   Section 1.7(f)(i)

“Company”

   Heading

“Company Certificates”

   Section 1.10

“Company Charter Documents”

   Section 2.1(a)

“Company Closing Certificate”

   Section 6.3(a)

“Company Common Stock”

   Section 2.3(a)

“Company Contract Consents”

   Section 5.22

“Company Contracts”

   Section 2.19(a)

“Company Intellectual Property”

   Section 2.18

“Company Preferred Stock”

   Section 2.3(a)

“Company Products”

   Section 2.18

“Company Registered Intellectual Property”

   Section 2.18

“Company Schedule”

   Article II Preamble

“Company Securities”

   Section 2.3(a)

“Continuing Corporation”

   Section 1.1

“Continuing Corporation Common Shares”

   Section 1.3(b) and 1.7(a)

“Continuing Corporation Plan”

   Section 5.1(b)

“Continuing Corporation Warrants”

   Section 1.3(b)

“Copyrights”

   Section 2.18

“Corporate Records”

   Section 2.1(c)

“Deductible”

   Section 7.3(c)

“EBITDA Factor”

   Section 1.7(b)(iv)

“EBITDA Factor Ratio”

   Section 1.7(b)(v)

“EBITDA Shares”

   Section 1.7(a)

“Effective Time”

   Section 1.2

“EHL”

   Header

“EHL Profit Plan”

   Section 1.7(b)(iii)

“EHL Options”

   Section 1.7(f)(i)

“EHL Outstanding Shares”

   Section 1.7(f)(ii)

“Employment Agreements”

   Section 5.6

“Environmental Law”

   Section 2.16(b)

“EPR”

   Header

“ePak Charter Documents”

   Section 2.2(b)

“Escrow Agreement”

   Section 1.13(a)

“Escrow Period”

   Section 1.13(a)

“Escrow Shares”

   Section 1.13(a)

“Exchange Act”

   Section 2.5(a)

“Governmental Action/Filing”

   Section 2.21(b)

“Governmental Entity”

   Section 2.5(a)

“Hazardous Substance”

   Section 2.16(c)

“Hong Kong”

   Header

“HSR Act”

   Section 5.21

“Indemnifying Party”

   Section 7.1(e)

“Indemnitees”

   Section 7.1(e)

“Insider”

   Section 2.19(a)(i)

 

69



--------------------------------------------------------------------------------

“Insurance Policies”

   Section 2.20

“Intellectual Property”

   Section 2.18

“knowledge”

   Section 10.2(d)

“Last Reported Sales Price”

   Section 1.14(a)(ii)

“Legal Requirements”

   Section 10.2(b)

“Lien”

   Section 10.2(e)

“Losses”

   Section 7.1(c)

“Majority EHL Holders”

   Section 7.6

“Market Price Shares”

   Section 1.7(a)

“Material Adverse Effect”

   Section 10.2(a)

“Material Company Contracts”

   Section 2.19(a)

“NASD”

   Section 3.23

“Notice of Claim”

   Section 7.2(a)(i)

“Option Exchange Ratio”

   Section 1.7(f)(iii)

“OTC BB”

   Section 3.23

“Overage”

   Section 1.7(b)(xi)

“Parent”

   Heading

“Parent Charter Documents”

   Section 3.1(a)

“Parent Closing Certificate”

   Section 6.2(a)

“Parent Common Stock”

   Section 1.3(b)

“Parent Contracts”

   Section 3.19(a)

“Parent Convertible Securities”

   Section 3.3(b)

“Parent Effective Time Liabilities”

   Section 5.24

“Parent Effective Time Liabilities Calculation”

   Section 1.7(b)(xi)

“Parent Indemnitees”

   Section 7.1(a)

“Parent Liabilities Objection Notice”

   Section 1.7(b)(xi)

“Parent Preferred Stock”

   Section 3.3(a)

“Parent Schedule”

   Article III Preamble

“Parent Schedule Documents”

   Section 3.1(a)

“Parent SEC Reports”

   Section 3.7(a)

“Parent Stock Options”

   Section 3.3(b)

“Parent Warrants”

   Section 1.3(b)

“Patents”

   Section 2.18

“Payment Schedule”

   Section 1.14(e)

“Person”

   Section 10.2(c)

“Personal Property”

   Section 2.14(b)

“PFIC”

   Section 2.15(b)(ix)

“Plan/Plans”

   Section 2.11(a)

“Public Company Securities Exchange”

   Section 5.1(a)

“Purchase Price”

   Section 1.14(d)

“Recipient Certificate”

   Section 1.16

“Recipient Indemnitees”

   Section 7.1(b)

“Redemption Shares”

   Section 1.7(a)

“Registered Intellectual Property”

   Section 2.18

“Registration Statement”

   Section 5.1(b)

 

70



--------------------------------------------------------------------------------

“Returns”

   Section 2.15(b)(i)

“SEC”

   Section 3.7(a)

“Securities Act”

   Section 1.15

“Share Price Measurement Price”

   Section 1.14(a)(i)

“Share Price Trigger Period”

   Section 1.14(a)(i)

“Share Transfer”

   Section 1.1

“Shortage”

   Section 1.7(b)(xi)

“Singapore GAAP”

   Section 2.7(a)

“Special Meeting”

   Section 5.1(b)

“Stamp Taxes”

   Section 1.8(c)

“Subject Persons”

   Section 5.11

“Subsidiaries”

   Section 2.2(a)

“Subsidiary Charter Documents”

   Section 2.2(b)

“Tax/Taxes”

   Section 2.15(a)

“Tax Opinion”

   Section 5.1(g)

“Third Party Claim”

   Section 7.2

“Trademarks”

   Section 2.18

“Trading Day”

   Section 1.14(b)(iii)

“Transaction Certificates”

   Section 1.2

“Transaction Consideration”

   Section 1.7(a)

“Transaction Shares”

   Section 1.7(a)

“Transaction Share True-up”

   Section 1.7(b)(xi)

“Trust Fund”

   Section 3.25

“Unaudited Financial Statements”

   Section 2.7(b)

“U.S. GAAP”

   Section 2.7(a)

“U.S. GAAP Audited Financials”

   Section 2.7(a)

“U.S. GAAP Converted Financials”

   Section 2.7(a)

“U.S. Shareholder”

   Section 5.29(a)

“Voting Agreement”

   Section 6.2(k)

ARTICLE X

GENERAL PROVISIONS

10.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

if to Parent, to:

Ascend Acquisition Corp.

435 Devon Park Drive, Building 400

Wayne, Pennsylvania 19087

Attention: Don K. Rice

610-519-1336—telephone

610-519-9993—facsimile

 

71



--------------------------------------------------------------------------------

with a copy to:

Graubard Miller

405 Lexington Avenue

New York, New York 10174-1901

Attention: David Alan Miller, Esq.

       Brian L. Ross, Esq.

212-818-8661 telephone

212-818-8881 telecopy

if to the Company or EHL to:

e.Pak Resources (S) Pte. Ltd.

121Genting Lane

Singapore 349572

with a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

8911 Capital of Texas Highway, North

Westech 360

Suite 3350

Austin, Texas 78759-8497

Attention: Brian K. Beard, Esq.

       Evan Kastner, Esq.

512-338-5400 telephone

512-338-5499 telecopy

10.2 Interpretation. The definitions of the terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context shall
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. When a reference is made in this Agreement to an Exhibit or
Schedule, such reference shall be to an Exhibit or Schedule to this Agreement
unless otherwise indicated. When a reference is made in this Agreement to
Sections or subsections, such reference shall be to a Section or subsection of
this Agreement. Unless otherwise indicated the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. When reference is made herein to
“the business of” an entity, such reference shall be deemed to include the
business of all direct and indirect Subsidiaries of such entity. Reference to
the Subsidiaries of an entity shall be deemed to include all direct and indirect
Subsidiaries of such entity. For purposes of this Agreement:

 

72



--------------------------------------------------------------------------------

(a) the term “Material Adverse Effect” when used in connection with an entity
means any change, event, violation, inaccuracy, circumstance or effect,
individually or when aggregated with other changes, events, violations,
inaccuracies, circumstances or effects, that is materially adverse to the
business, assets (including intangible assets), revenues, financial condition,
prospects or results of operations of such entity, taken as a whole, it being
understood that none of the following alone or in combination shall be deemed,
in and of itself, to constitute a Material Adverse Effect: (i) changes
attributable to the public announcement or pendency of the transactions
contemplated hereby and the consummation of the transactions contemplated hereby
or compliance by such entity with the prohibitions of, or any actions by such
entity taken pursuant to, this Agreement or in connection with the transactions
contemplated hereby (including any cancellations of or delays in customer
orders, any reduction in sales, any disruption in supplier, distributor,
licensee, licensor, partner or similar relationships or any loss of employees),
(ii) changes in general national or regional economic conditions, financing or
capital markets in general or changes in currency exchange rates or the
semiconductor industry generally, (iii) any SEC rulemaking requiring enhanced or
revised disclosure of transaction with a public shell, (iv) any change in legal
requirements or US GAAP after the date hereof applicable to such entity, any
action required to be taken under any law or order or any existing agreement by
which such entity or any of its subsidiaries (or any of their respective
properties) is bound, (v) the outbreak of war, hostilities, or terrorist
activities, either in the United States or abroad or (vi) the payment of any
amounts due to, or the provision of any other benefits to, any persons or
entities based on agreements disclosed in Schedule 2 or Schedule 3, as
applicable;

(b) the term “Legal Requirements” means any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity;

(c) the term “Person” shall mean any individual, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity;

(d) the term “knowledge” means actual knowledge or awareness, after reasonable
inquiry, as to a specified fact or event of a Person that is an individual or of
an executive officer of a Person that is a corporation or of a Person in a
similar capacity of an entity other than a corporation;

(e) the term “Lien” means any mortgage, pledge, security interest, encumbrance,
lien, restriction or charge of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof, any sale with recourse against the seller or any Affiliate of the
seller, or any agreement to give any security interest);

(f) the term “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with,

 

73



--------------------------------------------------------------------------------

such Person. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and

(g) all monetary amounts set forth herein are referenced in United States
dollars, unless otherwise noted.

10.3 Counterparts; Facsimile Signatures. This Agreement and each other document
executed in connection with the transactions contemplated hereby, and the
consummation thereof, may be executed in one or more counterparts, all of which
shall be considered one and the same document and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all parties need not sign the same
counterpart. Delivery by facsimile to counsel for the other party of a
counterpart executed by a party shall be deemed to meet the requirements of the
previous sentence.

10.4 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Exhibits and Schedules
hereto (a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, it being understood that any letter of intent between Parent and EHL
dated prior to the date hereof and any amendment thereto dated prior to the date
hereof is hereby terminated in its entirety and shall be of no further force and
effect (except to the extent expressly stated to survive the execution of this
Agreement and the consummation of the transactions contemplated hereby); and
(b) are not intended to confer upon any other person any rights or remedies
hereunder (except as specifically provided in this Agreement).

10.5 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

10.6 Other Remedies; Specific Performance. Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise

 

74



--------------------------------------------------------------------------------

breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.

10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Texas regardless of the law that might
otherwise govern under applicable principles of conflicts of law thereof.

10.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

10.9 Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties. Subject to the first sentence of this Section 10.9, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

10.10 Amendment. This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of each of the
parties.

10.11 Extension; Waiver. At any time prior to the Closing, any party hereto may,
to the extent legally allowed, (i) extend the time for the performance of any of
the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.

10.12 Arbitration. Any disputes or claims arising under or in connection with
this Agreement or the transactions contemplated hereunder shall be resolved by
binding arbitration. Notice of a demand to arbitrate a dispute by either party
shall be given in writing to the other at their last known address. Arbitration
shall be commenced by the filing by a party of an arbitration demand with the
American Arbitration Association (“AAA”) in its office in Austin, Texas. The
arbitration and resolution of the dispute shall be resolved by a single
arbitrator appointed by the AAA pursuant to AAA rules. The arbitration shall in
all respects be governed and conducted by applicable AAA rules, and any award
and/or decision shall be conclusive and binding on the parties. The arbitration
shall be conducted in Austin, Texas. The arbitrator shall supply a written
opinion supporting any award, and judgment may be entered on the award in any
court of competent jurisdiction. Each party shall pay its own fees and expenses
for the arbitration, except that any costs and charges imposed by the AAA and
any fees of the arbitrator for his services shall be assessed against the losing
party by the arbitrator. In the event that

 

75



--------------------------------------------------------------------------------

preliminary or permanent injunctive relief is necessary or desirable in order to
prevent a party from acting contrary to this Agreement or to prevent irreparable
harm prior to a confirmation of an arbitration award, then either party is
authorized and entitled to commence a lawsuit solely to obtain equitable relief
against the other pending the completion of the arbitration in a court having
jurisdiction over the parties. Each party hereby consents to the exclusive
jurisdiction of the federal and state courts located in the State of Texas,
Travis County, for such purpose. All rights and remedies of the parties shall be
cumulative and in addition to any other rights and remedies obtainable from
arbitration.

[The remainder of this page has been intentionally left blank.]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

ASCEND ACQUISITION CORP

By:

 

/s/ Don K. Rice

  Don K. Rice   Chairman of the Board and Chief Executive Officer

ASCEND COMPANY LIMITED

By:

 

/s/ Don K. Rice

  Don K. Rice   Chairman of the Board and Chief Executive Officer

ePAK HOLDINGS LIMITED

By:

 

/s/ Steve Dezso

  Steve Dezso   Chief Executive Officer

e.PAK RESOURCES (S) PTE. LTD.

By:

 

/s/ Steve Dezso

  Steve Dezso   Chief Executive Officer

AGREEMENT AND PLAN OF REORGANIZATION



--------------------------------------------------------------------------------

INDEX OF SCHEDULES

 

Exhibits      

Exhibit A

   —      Escrow Agreement

Exhibit B

   —      Recipient Certificate

Exhibit C

   —      2007 Incentive Compensation Plan

Exhibit D

   —      Voting Agreement

Exhibit E

   —      Lock-up Agreement

Exhibit F

   —      Employment Agreement between Continuing Corporation
and each of Steve Dezso, Mao Shi Khoo, Chun Weng
Chok, James Thomas, Jeffrey Blaine and Don Rice

Exhibit G

   —      Employment Agreement between Continuing Corporation
and Richard Brook

Exhibit H

   —      Graubard Miller Opinion

Exhibit I

   —      Registration Rights Agreement

Exhibit J

   —      Singapore Counsel Opinion

Exhibit K

   —      Hong Kong Counsel Opinion

Schedules

     

Schedule 2

   —      Company Schedule

Schedule 3

   —      Parent Schedule

Schedule 5.2

   —      Directors and Officers of Parent and the Company

Schedule 6.2(h)

   —      Parent Resignations

Schedule 6.3(h)

   —      Company Resignations

 

2



--------------------------------------------------------------------------------

SCHEDULE A

Required Filings and Jurisdictions

Bermuda

Will need to amend Amalgamation Sub’s articles and memorandum of association to
increase authorized capital and effect name change as contemplated in this
Agreement and to file necessary certificate to effect the Amalgamation.

Singapore

Stamp duty will be payable on the transfer of the shares within 14 days of the
execution of the share transfer form. This would be at a rate of S$0.20 for
every S$100 of the purchase consideration or NTA of the shares (whichever is
higher). Once the transfers have been stamped, they can then be registered in
the books of the Company and a notification made to the Accounting and Corporate
Regulatory Authority in Singapore (i.e. the Companies registry).

Hong Kong

EHL to file a Form NC2 with the Companies Registry of Hong Kong for change of
company name of EHL pursuant to Sections 5.7 and 5.25 at or prior to closing.
The Companies Registry will issue a new certificate showing the new name within
approximately 7 business days after the Form NC2 has been submitted. The change
of name will be effective from the date on which such new certificate is issued.

 

3



--------------------------------------------------------------------------------

SCHEDULE 2

COMPANY SCHEDULE

(Information Furnished Separately)

 

4



--------------------------------------------------------------------------------

SCHEDULE 3

PARENT SCHEDULE

(Information Furnished Separately)

 

5



--------------------------------------------------------------------------------

SCHEDULE 5.2

DIRECTORS AND OFFICERS OF PARENT AND THE COMPANY

 

PARENT OFFICERS AND DIRECTORS                     Directors          

Don Rice

         

Steven Dezso

         

Warren “Budd” Florkiewicz

         

Hock Voon Loo

         

Steve San Filippo

          Officers          

Steve Dezso

  —   President and Chief Executive Officer      

Khoo Mao Shi

  —   Chief Operating Officer      

Jason Lee

  —   Executive Vice President Finance      

Richard Brook

  —   Executive Vice President Business Development      

James R. Thomas

  —   Chief Technology Officer      

Jeffrey L. Blaine

  —   Executive Vice President North Asia Sales      

Chok Chun Weng

  —   Executive Vice President South Asia Sales                
COMPANY OFFICERS AND DIRECTORS           Directors          

Don Rice

         

Steven Dezso

         

Warren “Budd” Florkiewicz

         

Hock Voon Loo

         

Steve San Filippo

          Officers          

Steve Dezso

  —   President and Chief Executive Officer      

Khoo Mao Shi

  —   Chief Operating Officer      

Jason Lee

  —   Executive Vice President Finance      

Richard Brook

  —   Executive Vice President Business Development      

James R. Thomas

  —   Chief Technology Officer      

Jeffrey L. Blaine

  —   Executive Vice President North Asia Sales      

Chok Chun Weng

  —   Executive Vice President South Asia Sales      

 

6



--------------------------------------------------------------------------------

SCHEDULE 6.2(h)

PARENT RESIGNATIONS

Russell C. Ball III – all positions with Parent

Stephen Brown – all positions with Parent

Don K. Rice – Chief Executive Officer

Arthur Spector – Advisor

All of the above resignations will be effective as of the Closing Date.

 

7



--------------------------------------------------------------------------------

SCHEDULE 6.3(l)

COMPANY RESIGNATIONS

 

Bruno Paul Yves Ghislain Seghin

  director  

Chok Chun Weng

  director  

All of the above resignations will be effective as of the Closing Date.

 

8